
	
		II
		112th CONGRESS
		1st Session
		S. 892
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Burr (for himself,
			 Mr. DeMint, Mr.
			 Enzi, Mr. Thune,
			 Mr. McCain, Mr.
			 Coats, Mr. Shelby,
			 Mr. Barrasso, Mr. Blunt, Mr.
			 Boozman, Mr. Cochran,
			 Mrs. Hutchison, Mr. Vitter, Mr.
			 Hatch, Mr. Johnson of
			 Wisconsin, and Mr. Lee)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish the Department of Energy and the
		  Environment, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Consolidation of Department of
			 Energy and Environmental Protection Agency Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Mission and goals
					Sec. 101. Mission.
					Sec. 102. Goals.
					Sec. 103. Relationship with States.
					TITLE II—Establishment of Department
					Sec. 201. Establishment.
					Sec. 202. Principal officers.
					Sec. 203. Assistant Secretaries.
					Sec. 204. Other officers.
					Sec. 205. Federal Energy Regulatory Commission.
					Sec. 206. Energy and Environmental Information
				Administration.
					Sec. 207. Comptroller General functions.
					Sec. 208. Office of Science.
					Sec. 209. Establishment of policy for National Nuclear Security
				Administration.
					Sec. 210. Establishment of security, counterintelligence, and
				intelligence policies.
					Sec. 211. Office of Intelligence and
				Counterintelligence.
					Sec. 212. Office of Indian Energy Policy and
				Programs.
					TITLE III—Transfer of functions
					Sec. 301. Transfer of functions.
					Sec. 302. Power Administrations.
					TITLE IV—Federal Energy Regulatory Commission
					Sec. 401. Appointment and administration.
					Sec. 402. Jurisdiction of Commission.
					Sec. 403. Initiation of rulemaking proceedings before
				Commission.
					Sec. 404. Referral of other rulemaking proceedings to
				Commission.
					Sec. 405. Right of Secretary to intervene in Commission
				proceedings.
					Sec. 406. Reorganization.
					Sec. 407. Access to information.
					TITLE V—Administrative procedures and judicial review
					Sec. 501. Procedures.
					Sec. 502. Judicial review.
					Sec. 503. Remedial orders.
					Sec. 504. Requests for adjustments.
					Sec. 505. Review and effect.
					TITLE VI—Administrative provisions
					Subtitle A—Personnel provisions
					Sec. 601. Officers and employees.
					Sec. 602. Senior positions.
					Sec. 603. Experts and consultants.
					Sec. 604. Advisory committees.
					Subtitle B—General administrative provisions
					Sec. 611. General authority.
					Sec. 612. Delegation.
					Sec. 613. Reorganization.
					Sec. 614. Rules.
					Sec. 615. Subpoena.
					Sec. 616. Contracts.
					Sec. 617. Acquisition and maintenance of property.
					Sec. 618. Facilities construction.
					Sec. 619. Use of facilities.
					Sec. 620. Field offices.
					Sec. 621. Copyrights.
					Sec. 622. Capital fund.
					Sec. 623. Seal of Department.
					Sec. 624. Regional energy advisory boards.
					Sec. 625. Designation of conservation officers.
					Sec. 626. Annual report.
					Sec. 627. Transfer of funds.
					Sec. 628. Guards for Strategic Petroleum Reserve
				facilities.
					Sec. 629. Trespass on Strategic Petroleum Reserve
				facilities.
					Sec. 630. Annual assessment and report on vulnerability of
				facilities to terrorist attack.
					TITLE VII—Transitional, savings, and conforming
				provisions
					Sec. 701. Transfer and allocations of appropriations and
				personnel.
					Sec. 702. Effect on personnel.
					Sec. 703. Agency terminations.
					Sec. 704. Incidental transfers.
					Sec. 705. Savings provisions.
					Sec. 706. Reference.
					Sec. 707. Presidential authority.
					Sec. 708. Transition.
					Sec. 709. Administrative amendments.
					Sec. 710. Director of Office of Personnel Management
				report.
					Sec. 711. Investigations and reports on duplicative programs
				and activities.
					Sec. 712. Environmental impact statements.
					Sec. 713. Conforming amendments.
					TITLE VIII—Energy planning
					Sec. 801. National energy policy plan.
					Sec. 802. Congressional review.
					TITLE IX—Elimination or reduction of certain programs
					Subtitle A—Energy programs
					Sec. 901. Elimination of grants to States for energy
				conservation and weatherization.
					Sec. 902. Reduction of Department funding for energy technology
				development.
					Sec. 903. Prohibition on refurbishment of the Los Alamos
				Neutron Science Center (LANSCE).
					Sec. 904. Repeal of ultra-deepwater and unconventional natural
				gas and other petroleum resources research and development program.
					Sec. 905. Reduction in fossil energy research and
				development.
					Sec. 906. Administrative Efficiency Initiative.
					Sec. 907. Do Not Pay Fraud Prevention Activities.
					Subtitle B—Environmental programs
					Sec. 911. State water pollution control revolving
				funds.
					Sec. 912. State drinking water revolving funds.
					Sec. 913. Performance partnership grants.
					Sec. 914. Pollution control programs.
					Sec. 915. Nonpoint source management programs.
					Sec. 916. Targeted watershed grants.
					Sec. 917. U.S.-Mexico Border Water Infrastructure
				program.
					Sec. 918. Tribal assistance grants.
					Sec. 919. Public water system supervision program.
					Sec. 920. Underground injection control program.
					Sec. 921. Termination of diesel emissions reduction
				grants.
					Sec. 922. Termination of local government climate change
				grants.
					Sec. 923. Termination of targeted airshed grants.
					Sec. 924. Termination of targeted water infrastructure
				grants.
					Sec. 925. Reduction in funding for homeland security
				activities.
					Sec. 926. Reduction in funding for Great Lakes
				Initiative.
					Sec. 927. Reduction in funding for nonpoint source management
				program grants.
					Sec. 928. Savings through maintenance agreements for capital
				equipment.
					Sec. 929. Savings through electronic emissions
				reporting.
					Sec. 930. Savings through reducing travel costs through
				videoconferencing.
					TITLE X—Effective date and interim appointments
					Sec. 1001. Effective date.
					Sec. 1002. Interim appointments.
				
			2.DefinitionsIn this Act:
			(1)AssetsThe
			 term assets includes contracts, facilities, property, records,
			 unobligated or unexpended balances of appropriations, and other funds or
			 resources (other than personnel).
			(2)CommissionThe
			 term Commission means the Federal Energy Regulatory
			 Commission.
			(3)DepartmentThe
			 term Department means the Department of Energy and the
			 Environment.
			(4)FunctionThe
			 term function includes any authority, power, right, privilege,
			 immunity, program, project, activity, duty, and responsibility.
			(5)Local
			 governmentThe term local government means—
				(A)a county,
			 municipality, city, town, township, local public authority, school district,
			 special district, intrastate district, council of governments (regardless of
			 whether the council of governments is incorporated as a nonprofit corporation
			 under State law), regional or interstate government entity, or agency or
			 instrumentality of a local government;
				(B)an Indian tribe
			 or authorized tribal organization or, in the State of Alaska, a Native village
			 or Alaska Regional Native Corporation; and
				(C)a rural
			 community, unincorporated town or village, or other public entity.
				(6)National
			 LaboratoryThe term National Laboratory has the
			 meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
			 15801).
			(7)PerformThe
			 term perform, with respect to a function, includes—
				(A)the undertaking,
			 fulfillment, or execution of any duty or obligation; and
				(B)the exercise of
			 any power, authority, right, or privilege.
				(8)PersonnelThe
			 term personnel means officers and employees.
			(9)SecretaryThe
			 term Secretary means the Secretary of Energy and the
			 Environment.
			(10)StateThe
			 term State means—
				(A)each of the
			 several States of the United States;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico;
				(D)Guam;
				(E)American
			 Samoa;
				(F)the Commonwealth
			 of the Northern Mariana Islands; and
				(G)any other
			 territory or possession of the United States.
				(11)United
			 StatesThe term United States, when used in a
			 geographical sense, means—
				(A)all of the
			 States; and
				(B)any waters within
			 the jurisdiction of the United States.
				IMission and
			 goals
			101.MissionThe primary mission of the Department is to
			 ensure the security and prosperity of the United States by—
				(1)protecting human
			 health;
				(2)safeguarding the
			 natural environment; and
				(3)addressing the
			 energy, environmental, and nuclear challenges of the United States through
			 transformative science and technology solutions.
				102.GoalsThe goals of the Department are—
				(1)to catalyze the
			 timely, material, and efficient transformation of the energy system of the
			 United States and secure the leadership of the United States in energy
			 technologies;
				(2)to maintain a
			 vibrant effort in science and engineering as a cornerstone of the economic
			 prosperity of the United States, with clear leadership in strategic
			 areas;
				(3)to protect human
			 health and safeguard the natural environment; and
				(4)to enhance
			 nuclear security through defense, nonproliferation, and environmental
			 efforts.
				103.Relationship
			 with States
				(a)In
			 generalIf any proposed action by the Department conflicts with
			 the energy or environment plan of any State, the Department shall—
					(1)give due
			 consideration to the needs of the State; and if practicable, attempt to resolve
			 the conflict through consultations with appropriate State officials.
					(b)State
			 mattersNothing in this Act shall affect the authority of any
			 State over matters exclusively within the jurisdiction of the State.
				IIEstablishment of
			 Department
			201.Establishment
				(a)EstablishmentThere
			 is established at the seat of government an executive department to be known as
			 the Department of Energy and the Environment.
				(b)SecretaryThere
			 shall be at the head of the Department a Secretary of Energy and the
			 Environment, who shall be appointed by the President by and with the advice and
			 consent of the Senate.
				(c)AdministrationThe
			 Department shall be administered, in accordance with this Act, under the
			 supervision and direction of the Secretary.
				202.Principal
			 officers
				(a)Deputy
			 Secretary
					(1)In
			 generalThere shall be in the Department a Deputy Secretary, who
			 shall be appointed by the President, by and with the advice and consent of the
			 Senate.
					(2)DutiesThe
			 Deputy Secretary shall act for and exercise the functions of the Secretary
			 during the absence or disability of the Secretary or in the event the office of
			 Secretary becomes vacant.
					(3)Order of
			 successionThe Secretary shall designate the order in which the
			 Under Secretaries and other officials shall act for and perform the functions
			 of the Secretary during the absence or disability of both the Secretary and
			 Deputy Secretary or in the event of vacancies in both of those offices.
					(b)Under Secretary
			 of Environment
					(1)In
			 generalThere shall be in the Department an Under Secretary for
			 Environment, who shall be appointed by the President, by and with the advice
			 and consent of the Senate.
					(2)DutiesThe
			 Under Secretary for Environment shall perform such functions and duties as the
			 Secretary shall prescribe, consistent with this Act.
					(c)Under Secretary
			 of Nuclear Security
					(1)In
			 generalThere shall be in the Department an Under Secretary for
			 Nuclear Security, who shall be appointed by the President, by and with the
			 advice and consent of the Senate.
					(2)QualificationsThe
			 Under Secretary for Nuclear Security shall be appointed from among individuals
			 who—
						(A)have extensive
			 backgrounds in national security, organizational management, and appropriate
			 technical fields; and
						(B)are well
			 qualified to manage the nuclear weapons, nonproliferation, and materials
			 disposition programs of the National Nuclear Security Administration in a
			 manner that advances and protects the national security of the United
			 States.
						(3)Administrator
			 for Nuclear Security
						(A)In
			 generalThe Under Secretary for Nuclear Security shall serve as
			 the Administrator for Nuclear Security under section 3212 of the National
			 Nuclear Security Administration Act (50 U.S.C. 2402).
						(B)Functions
							(i)In
			 generalIn carrying out the functions of the Administrator, the
			 Under Secretary shall be subject to the authority, direction, and control of
			 the Secretary.
							(ii)DelegationThe
			 authority, direction, and control of the Secretary may be delegated only to the
			 Deputy Secretary of Energy and the Environment, without redelegation.
							(d)Under Secretary
			 for Science
					(1)In
			 generalThere shall be in the Department an Under Secretary for
			 Science, who shall be appointed by the President, by and with the advice and
			 consent of the Senate.
					(2)QualificationsThe
			 Under Secretary for Science shall be appointed from among individuals
			 who—
						(A)have extensive
			 background in scientific or engineering fields; and
						(B)are well
			 qualified to manage the civilian research and development programs of the
			 Department.
						(3)DutiesThe
			 Under Secretary for Science shall—
						(A)serve as the
			 Science and Technology Advisor to the Secretary;
						(B)monitor the
			 research and development programs of the Department in order to advise the
			 Secretary with respect to any undesirable duplication or gaps in the
			 programs;
						(C)advise the
			 Secretary with respect to the well-being and management of the multipurpose
			 laboratories under the jurisdiction of the Department;
						(D)advise the
			 Secretary with respect to education and training activities required for
			 effective short- and long-term basic and applied research activities of the
			 Department;
						(E)advise the
			 Secretary with respect to grants and other forms of financial assistance
			 required for effective short- and long-term basic and applied research
			 activities of the Department;
						(F)advise the
			 Secretary with respect to long-term planning, coordination, and development of
			 a strategic framework for Department research and development activities;
			 and
						(G)carry out such
			 additional duties that the Secretary assigns to the Under Secretary relating to
			 basic and applied research, including supervision or support of research
			 activities carried out by any of the Assistant Secretaries designated by
			 section 203, as the Secretary determines appropriate.
						(e)Under Secretary
			 of Energy
					(1)In
			 generalThere shall be in the Department an Under Secretary of
			 Energy, who shall be appointed by the President, by and with the advice and
			 consent of the Senate.
					(2)DutiesThe
			 Under Secretary of Energy shall perform such functions and duties as the
			 Secretary shall prescribe, consistent with this Act.
					(f)General
			 Counsel
					(1)In
			 generalThere shall be in the Department a General Counsel, who
			 shall be appointed by the President, by and with the advice and consent of the
			 Senate.
					(2)DutiesThe
			 General Counsel shall perform such functions and duties as the Secretary shall
			 prescribe, consistent with this Act.
					203.Assistant
			 Secretaries
				(a)In
			 generalThere shall be in the Department 18 Assistant
			 Secretaries, each of whom shall be appointed by the President, by and with the
			 advice and consent of the Senate.
				(b)FunctionsThe
			 Assistant Secretaries shall perform such functions of the Secretary as are
			 prescribed by the Secretary, including the following:
					(1)Air and radiation
			 functions.
					(2)Enforcement and
			 compliance assurance functions.
					(3)Legacy management
			 functions.
					(4)Solid waste and
			 emergency response functions.
					(5)Environmental
			 research and development functions.
					(6)Water
			 functions.
					(7)Chemical safety
			 and pollution prevention functions.
					(8)Environmental
			 management functions.
					(9)Energy resource
			 applications, including functions dealing with management of all forms of
			 energy production and utilization, including fuel supply, electric power
			 supply, enriched uranium production, energy technology programs, and the
			 management of energy resource leasing procedures on Federal land.
					(10)Energy research
			 and development functions, including the responsibility for policy and
			 management of research and development for all aspects of—
						(A)solar energy
			 resources;
						(B)geothermal energy
			 resources;
						(C)recycling energy
			 resources;
						(D)the fuel cycle
			 for fossil energy resources; and
						(E)the fuel cycle
			 for nuclear energy resources.
						(11)Environmental
			 responsibilities and functions, including—
						(A)advising the
			 Secretary with respect to the conformance of the activities of the Department
			 to environmental protection laws and principles; and
						(B)conducting a
			 comprehensive program of research and development on the environmental effects
			 of energy technologies and programs.
						(12)International
			 programs and international policy functions, including functions that assist in
			 promoting international energy.
					(13)Intergovernmental
			 policies and relations, including responsibilities for ensuring that—
						(A)national energy
			 policies are reflective of and responsible to the needs of State and local
			 governments; and
						(B)other components
			 of the Department coordinate activities with State and local governments, if
			 appropriate, and develop intergovernmental communications with State and local
			 governments.
						(14)Competition and
			 consumer affairs, including responsibilities for—
						(A)the promotion of
			 competition in the energy industry;
						(B)the protection of
			 the consuming public in the energy policymaking processes; and
						(C)assisting the
			 Secretary in the formulation and analysis of policies, rules, and regulations
			 relating to competition and consumer affairs.
						(15)Nuclear waste
			 management responsibilities, including—
						(A)the establishment
			 of control over existing Federal Government facilities for the treatment and
			 storage of nuclear wastes, including all containers, casks, buildings,
			 vehicles, equipment, and all other materials associated with the
			 facilities;
						(B)the establishment
			 of control over all existing nuclear waste in the possession or control of the
			 Federal Government and all commercial nuclear waste presently stored on site
			 (other than the site of a licensed nuclear power electric generating facility),
			 except that nothing in this paragraph shall alter or effect title to the
			 waste;
						(C)the establishment
			 of temporary and permanent facilities for storage, management, and ultimate
			 disposal of nuclear wastes;
						(D)the establishment
			 of facilities for the treatment of nuclear wastes;
						(E)the establishment
			 of programs for the treatment, management, storage, and disposal of nuclear
			 wastes;
						(F)the establishment
			 of fees or user charges for nuclear waste treatment or storage facilities,
			 including fees to be charged Federal Government agencies; and
						(G)the promulgation
			 of rules and regulations to implement the authority described in this
			 paragraph, except that nothing in this section grants to the Department
			 regulatory functions of the Nuclear Regulatory Commission, or any additional
			 related functions, as of the date of enactment of this Act.
						(16)Energy
			 conservation functions, including—
						(A)the development
			 of comprehensive energy conservation strategies for the United States;
						(B)the planning and
			 implementation of major research and demonstration programs for the development
			 of technologies and processes to reduce total energy consumption;
						(C)the
			 administration of voluntary and mandatory energy conservation programs;
			 and
						(D)the dissemination
			 to the public of all available information on energy conservation programs and
			 measures.
						(17)Power marketing
			 functions, including responsibility for marketing and transmission of Federal
			 power.
					(18)Public and
			 congressional relations functions, including responsibilities for providing a
			 continuing liaison between the Department and Congress and the Department and
			 the public.
					(c)Specific
			 functionsAt the time the name of any individual is submitted for
			 confirmation to the position of Assistant Secretary, the President shall
			 identify with particularity the one or more functions described in subsection
			 (b) (or any portion of the function) for which the individual will be
			 responsible.
				204.Other
			 officers
				(a)Inspector
			 GeneralThere is an Inspector General of the Department, who
			 shall be appointed as provided in section 3(a) of the Inspector General Act of
			 1978 (5 U.S.C. App.).
				(b)Other
			 officersTo assist the Secretary in the performance of the
			 functions of the Secretary, there are the following officers of the Department,
			 who shall be appointed by the Secretary:
					(1)A Chief Financial
			 Officer.
					(2)A Congressional
			 and Intergovernmental Affairs Officer.
					(3)A Community and
			 Public Affairs Officer.
					(4)A Management and
			 Human Resources Officer.
					(5)A Hearings and
			 Appeals Officer.
					(6)A Chief
			 Information Officer.
					(7)An Intelligence
			 and Counterintelligence Officer.
					(c)Performance of
			 specific functionsSubject to this Act, each officer of the
			 Department shall perform the functions specified by law for the office of the
			 official or prescribed by the Secretary.
				205.Federal Energy
			 Regulatory Commission
				(a)In
			 generalThere shall be within the Department, a Federal Energy
			 Regulatory Commission established in accordance with title III.
				(b)QualificationsThe
			 Chair and members of the Commission shall be individuals who, by demonstrated
			 ability, background, training, or experience, are specially qualified to assess
			 fairly the needs and concerns of all interests affected by Federal energy
			 policy.
				206.Energy and
			 Environmental Information Administration
				(a)In
			 generalThere shall be within the Department an Energy and
			 Environmental Information Administration.
				(b)Administrator
					(1)In
			 generalThe Energy and Environmental Information Administration
			 shall be headed by an Administrator who shall be appointed by the President, by
			 and with the advice and consent of the Senate.
					(2)QualificationsThe
			 Administrator shall be a person who, by reason of professional background and
			 experience, is specially qualified to manage an energy and environmental
			 information system.
					(3)DutiesThe
			 Administrator shall be responsible for carrying out a central comprehensive,
			 and unified energy data and information program that will collect, evaluate,
			 assemble, analyze, and disseminate data and information that is relevant
			 to—
						(A)energy resource
			 reserves, energy production, demand, and technology, environmental protection,
			 and related economic and statistical information; or
						(B)the adequacy of
			 energy resources to meet demands in the near and longer term future for the
			 economic and social needs of the United States.
						(c)Functions
					(1)In
			 generalThe Secretary shall delegate to the Administrator the
			 functions vested in Federal law relating to gathering, analysis, and
			 dissemination of energy and environmental information.
					(2)EnforcementThe
			 Administrator may act in the name of the Secretary for the purpose of obtaining
			 enforcement of the delegated functions.
					(3)Additional
			 functions
						(A)In
			 generalThere shall be vested in the Administrator, and the
			 Administrator shall perform, the functions assigned to the Director of the
			 Office of Energy Information and Analysis under part B of the Federal Energy
			 Administration Act of 1974 (15 U.S.C. 790 et seq.).
						(B)AdministrationSections
			 53(d) and 59 of the Federal Energy Administration Act of 1974 (15 U.S.C.
			 790b(d), 790h) shall apply to the Administrator in the performance of any
			 function under this Act.
						(d)ApprovalThe
			 Administrator shall not be required to obtain the approval of any other officer
			 or employee of the Department in connection with—
					(1)the collection or
			 analysis of any information; or
					(2)prior to
			 publication, the substance of any statistical or forecasting technical reports
			 that the Administrator has prepared in accordance with law.
					(e)Audit
			 reviewsThe Energy and Environmental Information Administration
			 shall be subject to an annual professional audit review of performance.
				(f)Furnishing of
			 information to DepartmentOn request, the Administrator shall
			 promptly provide any information or analysis obtained under this section to any
			 other administration, commission, or office within the Department.
				(g)Public
			 availability
					(1)In
			 generalSubject to paragraphs (2) and (3), information collected
			 by the Energy Information Administration shall be cataloged and, on request,
			 promptly made available to the public in a form and manner easily adaptable for
			 public use.
					(2)Exempted
			 mattersThis subsection shall not require disclosure of matters
			 exempted from mandatory disclosure by section 552(b) of title 5, United States
			 Code.
					(3)AdministrationSection
			 11(d) of the Energy Supply and Environmental Coordination Act of 1974 (15
			 U.S.C. 796(d)), and section 17 of the Federal Nonnuclear Energy Research and
			 Development Act of 1974 (42 U.S.C. 5916), shall continue to apply to any
			 information obtained by the Administrator under those provisions.
					(h)Major
			 energy-Producing companies
					(1)DefinitionsIn
			 this subsection:
						(A)Energy-producing
			 companyThe term energy-producing company means a
			 person engaged in—
							(i)ownership or
			 control of mineral fuel resources or nonmineral energy resources;
							(ii)exploration for,
			 or development of, mineral fuel resources;
							(iii)extraction of
			 mineral fuel or nonmineral energy resources;
							(iv)refining,
			 milling, or otherwise processing mineral fuels or nonmineral energy
			 resources;
							(v)storage of
			 mineral fuels or nonmineral energy resources;
							(vi)the generation,
			 transmission, or storage of electrical energy;
							(vii)transportation
			 of mineral fuels or nonmineral energy resources by any means whatever;
			 or
							(viii)wholesale or
			 retail distribution of mineral fuels, nonmineral energy resources or electrical
			 energy.
							(B)Energy
			 industryThe term energy industry means all
			 energy-producing companies.
						(C)PersonThe
			 person has the meaning given the term in section 11(e) of the
			 Energy Supply and Environmental Coordination Act of 1974 (15 U.S.C.
			 796(e)).
						(2)Identification
			 and designation
						(A)In
			 generalIn addition to the acquisition, collection, analysis, and
			 dissemination of energy information pursuant to this section, the Administrator
			 shall identify and designate major energy-producing companies that alone or
			 with their affiliates are involved in one or more lines of commerce in the
			 energy industry in a manner that the energy information collected from the
			 major energy-producing companies shall provide a statistically accurate profile
			 of each line of commerce in the energy industry in the United States.
						(B)AdministrationIn
			 carrying out this subsection, the Administrator shall—
							(i)use, to the
			 maximum extent practicable and consistent with this Act, reliable statistical
			 sampling techniques; and
							(ii)otherwise give
			 priority to the minimization of the reporting of energy information by small
			 businesses.
							(3)Financial
			 report
						(A)In
			 generalThe Administrator shall develop and make effective for
			 use the format for an energy-producing company financial report.
						(B)UseThe
			 report shall be designed to allow comparison on a uniform and standardized
			 basis among energy-producing companies and shall permit for the energy-related
			 activities of the energy-producing companies—
							(i)an
			 evaluation of company revenues, profits, cash flow, and investments in total,
			 for the energy-related lines of commerce in which the company is engaged and
			 for all significant energy-related functions within the energy-producing
			 companies;
							(ii)an
			 analysis of the competitive structure of sectors and functional groupings
			 within the energy industry;
							(iii)the segregation
			 of energy information, including financial information, describing company
			 operations by energy source and geographic area;
							(iv)the
			 determination of costs associated with exploration, development, production,
			 processing, transportation, and marketing and other significant energy-related
			 functions within the energy-producing companies; and
							(v)such other
			 analysis or evaluations as the Administrator finds necessary to carry out this
			 Act.
							(4)Accounting
			 practicesThe Administrator shall—
						(A)consult with the
			 Chairman of the Securities and Exchange Commission with respect to the
			 development of accounting practices required by the Energy Policy and
			 Conservation Act (42 U.S.C. 6201 et seq.) to be followed by persons engaged in
			 whole or in part in the production of crude oil and natural gas; and
						(B)ensure, to the
			 maximum extent practicable, that the energy-producing company financial report
			 described in paragraph (3) is consistent with the accounting practices, if
			 applicable.
						(5)FrequencyThe
			 Administrator—
						(A)shall require
			 each major energy-producing company to file with the Administrator an
			 energy-producing company financial report on at least an annual basis;
			 and
						(B)may request
			 energy information described in the report on a quarterly basis if the
			 Administrator determines that the quarterly report of information will
			 substantially assist in achieving the purposes of this Act.
						(6)SummaryA
			 summary of information gathered pursuant to this section, accompanied by such
			 analysis as the Administrator considers appropriate, shall be included in the
			 annual report of the Department required by section 626.
					(7)Disclosure of
			 confidential informationSection 1905 of title 18, United States
			 Code, shall apply to any information obtained by the Administration pursuant to
			 this subsection.
					(i)Surveys of
			 energy consumption
					(1)In
			 generalThe Administrator shall conduct and publish the results
			 of a survey of energy consumption in the manufacturing industries in the United
			 States at least once every 2 years.
					(2)ConfidentialityThe
			 Administrator shall conduct the surveys in a manner designed to protect the
			 confidentiality of individual responses.
					(3)InformationIn
			 conducting the survey, the Administrator shall collect information, including
			 information on—
						(A)the quantity of
			 fuels consumed;
						(B)energy
			 expenditures;
						(C)fuel-switching
			 capabilities; and
						(D)the use of
			 nonpurchased sources of energy, such as solar, wind, biomass, geothermal, waste
			 by-products, and cogeneration.
						(4)Relationship to
			 other authorityThis subsection does not affect the authority of
			 the Administrator to collect data under section 52 of the Federal Energy
			 Administration Act of 1974 (15 U.S.C. 790a).
					(j)Collection and
			 publication of survey results
					(1)Definition of
			 renewable energy resourcesIn this subsection, the term
			 renewable energy resources includes energy derived from solar
			 thermal, geothermal, biomass, wind, and photovoltaic resources.
					(2)SurveysThe
			 Administrator shall annually collect and publish the results of a survey of
			 electricity production from domestic renewable energy resources, including
			 production in kilowatt hours, total installed capacity, capacity factor, and
			 any other measures of production efficiency.
					(3)Energy
			 resourcesThe results of the survey shall distinguish between
			 various renewable energy resources.
					(4)AdministrationIn
			 carrying out this subsection, the Administrator shall—
						(A)use, to the
			 maximum extent practicable, reliable statistical sampling techniques;
			 and
						(B)otherwise take
			 into account the reporting burdens of energy information by small
			 businesses.
						(k)Survey
			 procedurePursuant to section 52(a) of the Federal Energy
			 Administration Act of 1974 (15 U.S.C. 790a(a)), the Administrator shall—
					(1)conduct surveys
			 of residential and commercial energy use at least once every 3 years and make
			 the results of the surveys available to the public;
					(2)when surveying
			 electric utilities, collect information on demand-side management programs
			 conducted by the utilities, including information regarding—
						(A)the types of
			 demand-side management programs being operated;
						(B)the quantity of
			 measures installed;
						(C)expenditures on
			 demand-side management programs; and
						(D)estimates of
			 energy savings resulting from the programs, including whether the savings
			 estimates were verified; and
						(3)in carrying out
			 this subsection, take into account reporting burdens and the protection of
			 proprietary information as required by law.
					(l)Data
			 collectionIn order to improve the ability to evaluate the
			 effectiveness of the energy efficiency policies and programs of the United
			 States, the Administrator shall, in collecting data under subsections (i) and
			 (k), consider—
					(1)expanding the
			 survey instruments to include questions regarding participation in Federal and
			 utility conservation programs;
					(2)expanding
			 fuel-use surveys in order to provide greater detail on energy use by user
			 subgroups; and
					(3)expanding the
			 scope of data collection on energy efficiency and load-management programs,
			 including the effects of building construction practices, such as practices
			 designed to obtain peak load shifting.
					(m)Renewable fuels
			 survey
					(1)In
			 generalTo improve the ability to evaluate the effectiveness of
			 the renewable fuels mandate of the United States, the Administrator shall
			 conduct and publish the results of a survey of renewable fuels demand in the
			 motor vehicle fuels market in the United States monthly.
					(2)ConfidentialityThe
			 Administrator shall conduct the survey in a manner designed to protect the
			 confidentiality of individual responses.
					(3)InformationIn
			 conducting the survey, the Administrator shall collect information both on a
			 national and regional basis, including each of the following:
						(A)The quantity of
			 renewable fuels produced.
						(B)The quantity of
			 renewable fuels blended.
						(C)The quantity of
			 renewable fuels imported.
						(D)The quantity of
			 renewable fuels demanded.
						(E)Market price
			 data.
						(F)Such other
			 analyses or evaluations as the Administrator finds are necessary to achieve the
			 purposes of this section.
						(4)Prior
			 yearsThe Administrator shall collect or estimate information
			 both on a national and regional basis, pursuant to subparagraphs (A) through
			 (F) of paragraph (3), for the 5 years prior to implementation of this
			 subsection.
					(5)National Energy
			 Information SystemThis subsection does not affect the authority
			 of the Administrator to collect data under section 52 of the Federal Energy
			 Administration Act of 1974 (15 U.S.C. 790a).
					207.Comptroller
			 General functionsThe
			 functions of the Comptroller General of the United States under section 12 of
			 the Federal Energy Administration Act of 1974 (15 U.S.C. 771) shall apply with
			 respect to the monitoring and evaluation of all functions and activities of the
			 Department under this Act or any other Act administered by the
			 Department.
			208.Office of
			 Science
				(a)In
			 generalThere shall be within the Department an Office of Science
			 to be headed by a Director, who shall be appointed by the President, by and
			 with the advice and consent of the Senate.
				(b)DirectorIt
			 shall be the duty and responsibility of the Director—
					(1)to advise the
			 Secretary with respect to the physical research programs of the
			 Department;
					(2)to monitor the
			 energy and environmental research and development programs of the Secretary in
			 order to advise the Secretary with respect to any undesirable duplication or
			 gaps in the programs;
					(3)to advise the
			 Secretary with respect to the well-being and management of the multipurpose
			 laboratories under the jurisdiction of the Department, excluding laboratories
			 that constitute part of the nuclear weapons complex;
					(4)to advise the
			 Secretary with respect to education and training activities required for
			 effective short- and long-term basic and applied research activities of the
			 Department;
					(5)to advise the
			 Secretary with respect to grants and other forms of financial assistance
			 required for effective short- and long-term basic and applied research
			 activities of the Department; and
					(6)to carry out such
			 additional duties assigned to the Office by the Secretary.
					209.Establishment
			 of policy for National Nuclear Security Administration
				(a)In
			 generalThe Secretary shall be responsible for establishing
			 policy for the National Nuclear Security Administration.
				(b)Review of
			 programs and activitiesThe Secretary may direct officials of the
			 Department who are not within the National Nuclear Security
			 Administration—
					(1)to review the
			 programs and activities of the Administration; and
					(2)to make
			 recommendations to the Secretary regarding administration of those programs and
			 activities, including consistency with other similar programs and activities of
			 the Department.
					(c)StaffThe
			 Secretary shall provide adequate staff to carry out this section.
				210.Establishment
			 of security, counterintelligence, and intelligence policies
				(a)In
			 generalThe Secretary shall be responsible for developing and
			 promulgating the security, counterintelligence, and intelligence policies of
			 the Department.
				(b)StaffThe
			 Secretary may use the immediate staff of the Secretary to assist in developing
			 and promulgating those policies.
				(c)Intelligence
			 Executive Committee
					(1)In
			 generalThere is within the Department an Intelligence Executive
			 Committee.
					(2)CompositionThe
			 Committee shall consist of—
						(A)the Deputy
			 Secretary of Energy and the Environment, who shall chair the Committee;
			 and
						(B)each Under
			 Secretary of the Department.
						(3)StaffThe
			 Committee shall be staffed by the Director of the Office of Intelligence and
			 Counterintelligence.
					(4)UseThe
			 Secretary shall use the Committee to assist in developing and promulgating the
			 counterintelligence and intelligence policies, requirements, and priorities of
			 the Department.
					(d)Budget
			 requests
					(1)In
			 generalIn the budget justification materials submitted to
			 Congress in support of each budget submitted by the President to Congress under
			 title 31, United States Code, the amounts requested for the Department for
			 intelligence functions and the amounts requested for the Department for
			 counterintelligence functions shall each be specified in appropriately
			 classified individual, dedicated program elements.
					(2)National
			 Nuclear Security AdministrationWithin the amounts requested for
			 counterintelligence functions, the amounts requested for the National Nuclear
			 Security Administration shall be specified separately from the amounts
			 requested for other elements of the Department.
					211.Office of
			 Intelligence and Counterintelligence
				(a)In
			 generalThere is within the Department an Office of Intelligence
			 and Counterintelligence.
				(b)Director
					(1)In
			 generalThe head of the Office shall be the Director of the
			 Office of Intelligence and Counterintelligence, who shall be an employee
			 in—
						(A)the Senior
			 Executive Service;
						(B)the Senior
			 Intelligence Service;
						(C)the Senior
			 National Intelligence Service; or
						(D)any other Service
			 that the Secretary, in coordination with the Director of National Intelligence,
			 considers appropriate.
						(2)Reporting to
			 SecretaryThe Director of the Office shall report directly to the
			 Secretary.
					(3)QualificationsThe
			 Secretary shall select the Director of the Office from among individuals who
			 have substantial expertise in matters relating to foreign intelligence and
			 counterintelligence.
					(4)Details
						(A)In
			 generalThe Director of the Federal Bureau of Investigation may
			 detail, on a reimbursable basis, any employee of the Bureau to the Department
			 for service as Director of the Office.
						(B)BenefitsThe
			 service of an employee of the Bureau as Director of the Office shall not result
			 in any loss of status, right, or privilege by the employee within the
			 Bureau.
						(c)DutiesThe
			 Director of the Office shall—
					(1)establish policy
			 for intelligence and counterintelligence programs and activities at Department
			 facilities in order to reduce the threat of disclosure or loss of classified
			 and other sensitive information at the facilities;
					(2)establish policy
			 for the personnel assurance programs of the Department;
					(3)inform the
			 Secretary, the Director of Central Intelligence, and the Director of the
			 Federal Bureau of Investigation on a regular basis, and on specific request by
			 any such official, regarding the status and effectiveness of the intelligence
			 and counterintelligence programs and activities at Department facilities;
			 and
					(4)perform such
			 duties and exercise such powers as the Secretary may prescribe.
					(d)Reports
					(1)In
			 generalNot later than March 1 each year, the Director of the
			 Office shall submit a report on the status and effectiveness of the
			 intelligence and counterintelligence programs and activities at each Department
			 facility during the preceding year.
					(2)RecipientsEach
			 such report shall be submitted to the following:
						(A)The
			 Secretary.
						(B)The Director of
			 National Intelligence.
						(C)The Director of
			 the Federal Bureau of Investigation.
						(D)The Committee on
			 Armed Services and the Permanent Select Committee on Intelligence of the House
			 of Representatives.
						(E)The Committee on
			 Armed Services and the Select Committee on Intelligence of the Senate.
						(3)ContentsEach
			 such report shall include for the year covered by the report the
			 following:
						(A)A description of
			 the status and effectiveness of the intelligence and counterintelligence
			 programs and activities at Department facilities.
						(B)A description of
			 any violation of law or other requirement relating to intelligence,
			 counterintelligence, or security at such facilities, including—
							(i)the
			 number of violations that were investigated; and
							(ii)the number of
			 violations that remain unresolved.
							(C)A description of
			 the number of foreign visitors to Department facilities, including the
			 locations of the visits of the visitors.
						(D)The adequacy of
			 the procedures and policies of the Department for protecting national security
			 information, making such recommendations to Congress as may be
			 appropriate.
						(E)A determination
			 of whether each National Laboratory is in full compliance with all departmental
			 security requirements and, in the case of any such National Laboratory that is
			 not in full compliance, what measures are being taken to bring the National
			 Laboratory into compliance.
						(4)Certification
			 by National LaboratoriesNot later than 30 days before the date
			 that the report required by paragraph (1) is submitted, the director of each
			 National Laboratory shall certify in writing to the Director of the Office
			 whether the National Laboratory is in full compliance with all departmental
			 security requirements and, if not, what measures are being taken to bring that
			 laboratory into compliance and a schedule for implementing those
			 measures.
					(5)FormEach
			 report under this subsection as submitted to the committees referred to in
			 subparagraphs (D) and (E) of paragraph (2) shall be submitted in unclassified
			 form, but may include a classified annex.
					212.Office of
			 Indian Energy Policy and Programs
				(a)In
			 generalThere is established within the Department an Office of
			 Indian Energy Policy and Programs (referred to in this section as the
			 Office).
				(b)DirectorThe
			 Office shall be headed by a Director, who shall be appointed by the
			 Secretary.
				(c)DutiesThe
			 Director, in accordance with Federal policies promoting Indian
			 self-determination and the purposes of this Act, shall provide, direct, foster,
			 coordinate, and implement energy and environmental planning, education,
			 management, conservation, and delivery programs of the Department that—
					(1)promote Indian
			 tribal energy development, efficiency, and use;
					(2)reduce or
			 stabilize energy costs;
					(3)enhance and
			 strengthen Indian tribal energy and economic infrastructure relating to natural
			 resource development and electrification; and
					(4)bring electrical
			 power and service to Indian land and the homes of tribal members located on
			 Indian land or acquired, constructed, or improved (in whole or in part) with
			 Federal funds.
					IIITransfer of
			 functions
			301.Transfer of
			 functionsExcept as otherwise
			 provided in this Act, there are transferred to, and vested in, the Secretary
			 all of the functions provided by law (as of the date of enactment of this Act)
			 to—
				(1)the Secretary of Energy;
				(2)the Administrator of the Environmental
			 Protection Agency; and
				(3)the officers and components of the
			 Department of Energy and the Environmental Protection Agency.
				302.Power
			 Administrations
				(a)In
			 generalThere are transferred to, and vested in, the Secretary
			 all functions of the Secretary of Energy with respect to—
					(1)the Southeastern
			 Power Administration;
					(2)the Southwestern
			 Power Administration;
					(3)the Bonneville
			 Power Administration, including the authority contained in the Bonneville
			 Project Act of 1937 (16 U.S.C. 832 et seq.) and the Federal Columbia River
			 Transmission System Act (16 U.S.C. 838 et seq.);
					(4)the power
			 marketing functions of the Bureau of Reclamation, including the construction,
			 operation, and maintenance of transmission lines and attendant facilities;
			 and
					(5)the transmission
			 and disposition of the electric power and energy generated at Falcon Dam and
			 Amistad Dam, international storage reservoir projects on the Rio Grande,
			 pursuant to the Act of June 18, 1954 (68 Stat. 255, chapter 310).
					(b)Administration
					(1)In
			 generalThe Southeastern Power Administration, the Southwestern
			 Power Administration, and the Bonneville Power Administration, shall be
			 preserved as separate and distinct organizational entities within the
			 Department.
					(2)AdministratorEach
			 entity shall be headed by an Administrator appointed by the Secretary.
					(3)FunctionsThe
			 functions transferred to the Secretary in paragraphs (1) through (4) of
			 subsection (a) shall be exercised by the Secretary, acting by and through the
			 Administrators.
					(4)OfficeEach
			 Administrator shall maintain the principal office of the Administrator at a
			 place located in the region served by the respective Federal power marketing
			 entity.
					(c)Dams
					(1)In
			 generalThe functions transferred under subsection (a)(5) shall
			 be exercised by the Secretary, acting by and through a separate and distinct
			 Administration within the Department which shall be headed by an Administrator
			 appointed by the Secretary.
					(2)Regional
			 officesThe Administrator shall establish and maintain such
			 regional offices as necessary to facilitate the performance of the
			 functions.
					(3)Reallocation of
			 costsNeither the transfer of functions effected by subsection
			 (a)(5) nor any changes in cost allocation or project evaluation standards shall
			 be considered to authorize the reallocation of joint costs of multipurpose
			 facilities allocated unless and to the extent that the change is approved by
			 Congress.
					IVFederal Energy
			 Regulatory Commission
			401.Appointment
			 and administration
				(a)In
			 generalThere is established within the Department an independent
			 regulatory commission to be known as the Federal Energy Regulatory
			 Commission.
				(b)Composition
					(1)In
			 generalThe Commission shall be composed of 5 members appointed
			 by the President, by and with the advice and consent of the Senate.
					(2)ChairOf
			 the members of the Commission, 1 member shall be designated by the President as
			 Chair.
					(3)TermSubject
			 to section 401(b)(2) of the Department of Energy Organization Act (42 U.S.C.
			 7171(b)(2)) (as that Act existed before the amendment made by section 712), a
			 member of the Commission—
						(A)shall hold office
			 for a term of 5 years; and
						(B)may be removed by
			 the President only for inefficiency, neglect of duty, or malfeasance in
			 office.
						(4)Political
			 partiesNot more than 3 members of the Commission shall be
			 members of the same political party.
					(5)Vacancies
						(A)In
			 generalAny Commissioner appointed to fill a vacancy occurring
			 prior to the expiration of the term for which the predecessor of the
			 Commissioner was appointed shall be appointed only for the remainder of the
			 term.
						(B)Expiration of
			 termA Commissioner may continue to serve after the expiration of
			 the term of the Commissioner until the successor of the Commissioner is
			 appointed and has been confirmed and taken the oath of Office, except that the
			 Commissioner shall not serve beyond the end of the session of the Congress in
			 which the term expires.
						(6)Other business
			 or employmentA member of the Commission shall not engage in any
			 other business, vocation, or employment while serving on the Commission.
					(c)Duties
					(1)In
			 generalThe Chair shall be responsible, on behalf of the
			 Commission, for the executive and administrative operation of the Commission,
			 including functions of the Commission with respect to—
						(A)the appointment
			 and employment of hearing examiners in accordance with title 5, United States
			 Code;
						(B)the selection,
			 appointment, and fixing of the compensation of such personnel as the Chair
			 considers necessary, including an executive director;
						(C)the supervision
			 of personnel employed by or assigned to the Commission, except that each member
			 of the Commission may select and supervise personnel for the personal staff of
			 the member;
						(D)the distribution
			 of business among personnel and among administrative units of the Commission;
			 and
						(E)the procurement
			 of services of experts and consultants in accordance with section 3109 of title
			 5, United States Code.
						(2)Support and
			 facilitiesThe Secretary shall provide to the Commission such
			 support and facilities as the Commission determines necessary to carry out the
			 functions of the Commission.
					(d)Relationship to
			 DepartmentIn the performance of functions of the Commission, the
			 members, employees, or other personnel of the Commission shall not be
			 responsible to, or subject to the supervision or direction of, any officer,
			 employee, or agent of any other part of the Department.
				(e)Administration
					(1)Acting
			 ChairThe Chair of the Commission may designate any other member
			 of the Commission as Acting Chair to act in the place of the Chair during the
			 absence of the Chair.
					(2)Meetings
						(A)In
			 generalThe Chair (or the Acting Chair in the absence of the
			 Chair) shall preside at all sessions of the Commission.
						(B)QuorumA
			 quorum for the transaction of business of the Commission shall consist of at
			 least 3 members present.
						(C)Single
			 voteEach member of the Commission, including the Chair, shall
			 have 1 vote.
						(D)Majority
			 voteActions of the Commission shall be determined by a majority
			 vote of the members present.
						(3)SealThe
			 Commission shall have an official seal which shall be judicially
			 noticed.
					(f)Procedural and
			 administrative rules
					(1)In
			 generalThe Commission may establish such procedural and
			 administrative rules as are necessary to the exercise of the functions of the
			 Commission.
					(2)ContinuationUntil
			 changed by the Commission, any procedural and administrative rules applicable
			 to particular functions over which the Commission has jurisdiction shall
			 continue in effect with respect to the particular functions.
					(g)Hearings and
			 subpoena
					(1)In
			 generalIn carrying out any of the functions of the Commission,
			 the Commission shall have the powers authorized by the law under which the
			 function is exercised—
						(A)to hold
			 hearings;
						(B)to sign and issue
			 subpoenas;
						(C)to administer
			 oaths;
						(D)to examine
			 witnesses; and
						(E)to receive
			 evidence at any place in the United States the Commission may designate.
						(2)HearingsThe
			 Commission may, by one or more of the members of the Commission or by such
			 agents as the Commission may designate, conduct any hearing or other inquiry
			 appropriate to the functions of the Commission, except that nothing in this
			 subsection supersedes the provisions of section 556 of title 5, United States
			 Code, relating to hearing examiners.
					(h)Principal
			 officeThe principal office of the Commission shall be in or near
			 the District of Columbia, where the general sessions of the Commission shall be
			 held, except that the Commission may sit anywhere in the United States.
				(i)Agency
					(1)In
			 generalFor the purpose of section 552b of title 5, United States
			 Code, the Commission shall be considered an agency.
					(2)Attorney for
			 CommissionExcept as provided in section 518 of title 28, United
			 States Code, attorneys designated by the Chair of the Commission may appear
			 for, and represent the Commission in, any civil action brought in connection
			 with any function carried out by the Commission pursuant to this Act or as
			 otherwise authorized by law.
					(j)Annual
			 authorization and appropriation request
					(1)In
			 generalIn each annual authorization and appropriation request
			 under this Act, the Secretary shall—
						(A)identify the
			 portion of the request intended for the support of the Commission; and
						(B)include—
							(i)a
			 statement by the Commission of the amount requested by the Commission in the
			 budgetary presentation of the Commission to the Secretary and the Office of
			 Management and Budget; and
							(ii)an
			 assessment of the budgetary needs of the Commission.
							(2)Copy to
			 committeesIf the Commission submits to the Secretary, the
			 President, or the Office of Management and Budget, any legislative
			 recommendation or testimony, or comments on legislation, prepared for
			 submission to Congress, the Commission shall concurrently transmit a copy to
			 the appropriate committees of Congress.
					402.Jurisdiction
			 of Commission
				(a)Functions
					(1)In
			 generalThere are transferred to, and vested in, the Commission
			 the following functions of the Federal Power Commission or of any member of the
			 Commission or any officer or component of the Commission:
						(A)The
			 investigation, issuance, transfer, renewal, revocation, and enforcement of
			 licenses and permits for the construction, operation, and maintenance of dams,
			 water conduits, reservoirs, powerhouses, transmission lines, or other works for
			 the development and improvement of navigation and for the development and
			 utilization of power across, along, from, or in navigable waters under part I
			 of the Federal Power Act (16 U.S.C. 791a et seq.).
						(B)The
			 establishment, review, and enforcement of rates and charges for the
			 transmission or sale of electric energy, including determinations on—
							(i)construction work
			 in progress under part II of the Federal Power Act (16 U.S.C. 824 et seq.);
			 and
							(ii)the
			 interconnection under section 202(b) of that Act (16 U.S.C. 824a(b)) of
			 facilities for the generation, transmission, and sale of electric energy (other
			 than emergency interconnection).
							(C)The
			 establishment, review, and enforcement of rates and charges for the
			 transportation and sale of natural gas by a producer or gatherer or by a
			 natural gas pipeline or natural gas company under sections 1, 4, 5, and 6 of
			 the Natural Gas Act (15 U.S.C. 717, 717c, 717d, 717e).
						(D)The issuance of a
			 certificate of public convenience and necessity, including abandonment of
			 facilities or services, and the establishment of physical connections under
			 section 7 of the Natural Gas Act (15 U.S.C. 717f).
						(E)The
			 establishment, review, and enforcement of curtailments, other than the
			 establishment and review of priorities for the curtailments, under the Natural
			 Gas Act (15 U.S.C. 717 et seq.).
						(F)The regulation of
			 mergers and securities acquisition under the Federal Power Act (16 U.S.C. 791a
			 et seq.) and the Natural Gas Act (15 U.S.C. 717 et seq.).
						(2)Additional
			 powersThe Commission may exercise any power under the following
			 sections to the extent the Commission determines the power to be necessary to
			 the exercise of any function within the jurisdiction of the Commission:
						(A)Sections 4, 301,
			 302, 306 through 309, and 312 through 316 of the Federal Power Act (16 U.S.C.
			 797, 825, 825a, 825e–825h, 825k–825o).
						(B)Sections 8, 9, 13
			 through 17, 20, and 21 of the Natural Gas Act (15 U.S.C. 717g, 717h, 717l–717p,
			 717s, 717t).
						(b)Agency
			 determinations
					(1)In
			 generalExcept as provided in paragraph (2), the Commission shall
			 have jurisdiction to hear and determine any other matter arising under any
			 other function of the Secretary—
						(A)involving any
			 agency determination required by law to be made on the record after an
			 opportunity for an agency hearing; or
						(B)involving any
			 other agency determination that the Secretary determines shall be made on the
			 record after an opportunity for an agency hearing.
						(2)Certain lease
			 bidding arrangementsNothing in this subsection requires that
			 functions under section 105 of the Energy Policy and Conservation Act (42
			 U.S.C. 6213) shall be within the jurisdiction of the Commission unless the
			 Secretary assigns the function to the Commission.
					(c)Other
			 mattersIn addition to the other provisions of this section, the
			 Commission shall have jurisdiction over any other matter that the Secretary may
			 assign to the Commission after public notice, or that is required to be
			 referred to the Commission pursuant to section 404.
				(d)LimitationNo
			 function described in this section that regulates the exports or imports of
			 natural gas or electricity shall be within the jurisdiction of the Commission
			 unless the Secretary assigns the function to the Commission.
				(e)Final agency
			 actionThe decision of the Commission involving any function
			 within the jurisdiction of the Commission, other than action by the Commission
			 on a matter referred to the Commission pursuant to section 404—
					(1)shall be final
			 agency action (within the meaning of section 704 of title 5, United States
			 Code); and
					(2)shall not be
			 subject to further review by the Secretary or any officer or employee of the
			 Department.
					(f)RegulationsThe
			 Commission may prescribe rules, regulations, and statements of policy of
			 general applicability with respect to any function under the jurisdiction of
			 the Commission pursuant to this section.
				403.Initiation of
			 rulemaking proceedings before Commission
				(a)In
			 generalThe Secretary and the Commission may propose rules,
			 regulations, and statements of policy of general applicability with respect to
			 any function within the jurisdiction of the Commission under section
			 402.
				(b)Proposals of
			 SecretaryThe Commission shall—
					(1)have exclusive
			 jurisdiction with respect to any proposal made under subsection (a); and
					(2)consider and take
			 final action on any proposal made by the Secretary under subsection (a) in an
			 expeditious manner in accordance with such reasonable time limits as may be
			 established by the Secretary for the completion of action by the Commission on
			 any such proposal.
					(c)Rates and
			 chargers
					(1)In
			 generalAny function described in section 402 that relates to the
			 establishment of rates and charges under the Federal Power Act (16 U.S.C. 791a
			 et seq.) or the Natural Gas Act (15 U.S.C. 717 et seq.), may be conducted by
			 rulemaking procedures.
					(2)ProceduresExcept
			 as provided in subsection (d), the procedures in such a rulemaking proceeding
			 shall ensure full consideration of the issues and an opportunity for interested
			 persons to present views.
					(d)Submission of
			 written questions by interested persons
					(1)In
			 generalIn the case of any rule or regulation promulgated by the
			 Commission to establish rates and charges for the first sale of natural gas by
			 a producer or gatherer to a natural gas pipeline under the Natural Gas Act (15
			 U.S.C. 717 et seq.), the Commission may afford an interested person a
			 reasonable opportunity to submit written questions with respect to disputed
			 issues of fact to other interested persons participating in the rulemaking
			 proceedings.
					(2)TimeThe
			 Commission may establish a reasonable time for both the submission of questions
			 and responses.
					404.Referral of
			 other rulemaking proceedings to Commission
				(a)In
			 generalExcept as provided in section 403, if the Secretary
			 proposes to prescribe rules, regulations, and statements of policy of general
			 applicability in the exercise of any function that is transferred to the
			 Secretary under section 301 or 306 of the Department of Energy Organization Act
			 (42 U.S.C. 7151, 7155) (as that Act existed before the amendment made by
			 section 712), the Secretary shall notify the Commission of the proposed
			 action.
				(b)Referral to
			 CommissionIf the Commission determines within such period as the
			 Secretary may prescribe that the proposed action may significantly affect any
			 function within the jurisdiction of the Commission pursuant to subsections
			 (a)(1), (b), and (c) of section 402 and section 60502 of title 49, United
			 States Code, the Secretary shall immediately refer the matter to the
			 Commission, which shall provide an opportunity for public comment.
				(c)Recommendations
			 of Commission
					(1)In
			 generalFollowing the opportunity for public comment, the
			 Commission, after consultation with the Secretary, shall—
						(A)concur in
			 adoption of the rule or statement as proposed by the Secretary;
						(B)concur in
			 adoption of the rule or statement only with such changes as the Commission may
			 recommend; or
						(C)recommend that
			 the rule or statement not be adopted.
						(2)PublicationThe
			 Commission shall promptly publish—
						(A)the
			 recommendations of the Commission adopted under this subsection;
						(B)an explanation of
			 the reason for the actions of the Commission; and
						(C)an analysis of
			 the major comments, criticisms, and alternatives offered during the comment
			 period.
						(d)Options of
			 Secretary
					(1)In
			 generalFollowing publication of the recommendations of the
			 Commission, the Secretary shall have the option of—
						(A)issuing a final
			 rule or statement in the form initially proposed by the Secretary if the
			 Commission has concurred in the rule pursuant to subsection (c)(1)(A);
						(B)issuing a final
			 rule or statement in amended form so that the rule conforms in all respects
			 with the changes proposed by the Commission if the Commission has concurred in
			 the rule or statement pursuant to subsection (c)(1)(B); or
						(C)ordering that the
			 rule shall not be issued.
						(2)Final agency
			 actionThe action taken by the Secretary pursuant to this
			 subsection shall constitute a final agency action for purposes of section 704
			 of title 5, United States Code.
					405.Right of
			 Secretary to intervene in Commission proceedings
				(a)In
			 generalThe Secretary may, as a matter of right, intervene or
			 otherwise participate in any proceeding before the Commission.
				(b)ProcedureThe
			 Secretary shall comply with—
					(1)rules of
			 procedure of general applicability governing the timing of intervention or
			 participation in the proceeding or activity; and
					(2)on intervening or
			 participating in the proceeding or activity, rules of procedure of general
			 applicability governing the conduct of the proceeding or activity.
					(c)FairnessThe
			 intervention or participation of the Secretary in any proceeding or activity
			 shall not affect the obligation of the Commission to ensure procedural fairness
			 to all participants.
				406.ReorganizationFor the purposes of chapter 9 of title 5,
			 United States Code, the Commission shall be considered an independent
			 regulatory agency.
			407.Access to
			 information
				(a)In
			 generalThe Secretary, each officer of the Department, and each
			 Federal agency shall provide to the Commission, on request, such existing
			 information in the possession of the Department or other Federal agency as the
			 Commission determines necessary to carry out the responsibilities of the
			 Commission under this Act.
				(b)Certain
			 informationIn formulating the information to be requested in the
			 reports or investigations under sections 304 and 311 of the Federal Power Act
			 (16 U.S.C. 825c, 825j) and sections 10 and 11 of the Natural Gas Act (15 U.S.C.
			 717i, 717j), the Secretary shall—
					(1)include in the
			 reports and investigations such specific information as requested by the
			 Commission; and
					(2)furnish copies of
			 all reports, information, results of investigations and data under those
			 sections to the Commission.
					VAdministrative procedures and judicial
			 review
			501.Procedures
				(a)Administrative
			 procedures
					(1)In
			 generalSubject to the other
			 requirements of this title, subchapter II of chapter 5 of title 5, United
			 States Code, shall apply in accordance with the terms of that subchapter to any
			 rule or regulation, or any order having the applicability and effect of a rule
			 (as that term is defined in section 551 of title 5, United States Code), issued
			 pursuant to authority vested by law in, or transferred or delegated to, the
			 Secretary, or required by this Act or any other Act to be carried out by any
			 other officer, employee, or component of the Department, other than the
			 Commission, including any such rule, regulation, or order of a State or local
			 government agency (or officer of a State or local government agency) issued
			 pursuant to authority delegated by the Secretary in accordance with this
			 title.
					(2)Additional
			 requirementsIf any provision
			 of any Act, the functions of which are transferred, vested, or delegated
			 pursuant to this Act, provides administrative procedure requirements in
			 addition to the requirements provided in this title, those additional
			 requirements shall also apply to actions under that provision.
					(b)Substantial
			 impact on the economy of the United States
					(1)No substantial
			 impactIf the Secretary determines, on the initiative of the
			 Secretary or in response to any showing made pursuant to paragraph (2) (with
			 respect to a proposed rule, regulation, or order described in subsection (a)),
			 that no substantial issue of fact or law exists and that the rule, regulation,
			 or order is unlikely to have a substantial impact on the economy of the United
			 States or large numbers of individuals or businesses in the United States, the
			 proposed rule, regulation, or order may be promulgated in accordance with
			 section 553 of title 5, United States Code.
					(2)Substantial
			 impactIf the Secretary determines that a substantial issue of
			 fact or law exists or that the rule, regulation, or order is likely to have a
			 substantial impact on the economy of the United States or large numbers of
			 individuals or businesses in the United States, an opportunity for oral
			 presentation of views, data, and arguments shall be provided before
			 promulgation.
					(3)Submission of
			 materialAny person who would be adversely affected by the
			 implementation of any proposed rule, regulation, or order and who desires an
			 opportunity for oral presentation of views, data, and arguments, may submit
			 material supporting the existence of a substantial issue or impact described in
			 paragraph (2).
					(4)TranscriptA
			 transcript shall be kept of any oral presentation described in paragraph (2)
			 with respect to a rule, regulation, or order described in subsection
			 (a).
					(c)Waiver
					(1)In
			 generalThe requirements of subsection (b) may be waived in any
			 case in which—
						(A)strict compliance
			 with that subsection is found by the Secretary to be likely to cause serious
			 harm or injury to the public health, safety, or welfare; and
						(B)the finding of
			 the Secretary described in subparagraph (A) is set out in detail in the rule,
			 regulation, or order.
						(2)Subsequent
			 satisfactionIf the requirements of subsection (b) are waived
			 under paragraph (1), the requirements of that subsection shall be satisfied
			 within a reasonable period of time subsequent to the promulgation of the rule,
			 regulation, or order.
					(d)Rules with
			 local effect
					(1)DefinitionsIn
			 this subsection:
						(A)Geographic area
			 within a StateThe term geographic area within a
			 State means a special purpose district or other region that is
			 recognized for governmental purposes within the State but is not a unit of
			 local government.
						(B)Rule with local
			 effectThe term rule with local effect means a rule,
			 regulation, or order described in subsection (a), the effects of which, except
			 for indirect effects of an inconsequential nature, are confined to—
							(i)a
			 single unit of local government or the residents of a single unit of local
			 government;
							(ii)a
			 single geographic area within a State or the residents of a single geographic
			 area within a State; or
							(iii)a
			 single State or the residents of a single State.
							(C)Unit of local
			 governmentThe term unit of local government means a
			 county, municipality, town, township, village, or other unit of general
			 government below the State level.
						(2)Opportunity for
			 hearingWith respect to any rule with local effect, the Secretary
			 shall, if appropriate, afford an opportunity for a hearing or the oral
			 presentation of views, and provide procedures for the holding of the hearing or
			 oral presentation within the boundaries of the applicable unit of local
			 government, geographic area, or State.
					(3)Relationship to
			 other lawNothing in this subsection requires a hearing or an
			 oral presentation of views where none is required by this section or other
			 provision of law.
					(e)Procedures for
			 State and local government agencies
					(1)In
			 generalAs authorized by any law vested, transferred, or
			 delegated pursuant to this Act, the Secretary may, by rule, prescribe
			 procedures for State or local government agencies authorized by the Secretary
			 to carry out such functions as may be permitted under applicable law.
					(2)RequirementsProcedures
			 prescribed under paragraph (1) shall—
						(A)apply to the
			 State or local government agencies in lieu of this section; and
						(B)require that
			 prior to taking any action, the agencies shall—
							(i)take steps
			 reasonably calculated to provide notice to persons who may be affected by the
			 action; and
							(ii)afford an
			 opportunity for presentation of views (including oral presentation of views
			 where practicable) within a reasonable time before taking the action.
							502.Judicial
			 review
				(a)In
			 generalJudicial review of
			 agency action taken under any law the functions of which are vested by law in,
			 or transferred or delegated to the Secretary, the Commission, or any officer,
			 employee, or component of the Department shall, notwithstanding the vesting,
			 transfer, or delegation, be made in the manner specified in or for such
			 law.
				(b)Original
			 jurisdiction
					(1)In
			 generalExcept as provided in paragraph (2) and notwithstanding
			 the amount in controversy, the district courts of the United States shall have
			 exclusive original jurisdiction of all other cases or controversies arising
			 exclusively under this Act, or under rules, regulations, or orders issued
			 exclusively under this Act, other than any actions taken to implement or
			 enforce any rule, regulation, or order by any officer of a State or local
			 government agency under this Act as described in paragraph (4).
					(2)Issue raised in
			 defenseNothing in this section affects the power of any court of
			 competent jurisdiction to consider, hear, and determine in any proceeding
			 before the court any issue raised by way of defense, other than a defense based
			 on the unconstitutionality of this Act or the validity of action taken by any
			 agency under this Act as described in paragraph (3).
					(3)RemovalIf
			 in any proceeding an issue by way of defense is raised based on the
			 unconstitutionality of this Act or the validity of agency action under this
			 Act, the case shall be subject to removal by either party to a district court
			 of the United States in accordance with chapter 89 of title 28, United States
			 Code.
					(4)State or local
			 government agencyCases or controversies arising under any rule,
			 regulation, or order of any officer of a State or local government agency may
			 be heard in—
						(A)any appropriate
			 State court; or
						(B)without regard to
			 the amount in controversy, the district courts of the United States.
						(c)Department
			 litigation
					(1)In
			 generalSubject to section 401(i) and notwithstanding any other
			 law, the litigation of the Department shall be subject to the supervision of
			 the Attorney General pursuant to chapter 31 of title 28, United States
			 Code.
					(2)DelegationThe
			 Attorney General may authorize any attorney of the Department to conduct any
			 civil litigation of the Department in any Federal court except the Supreme
			 Court.
					503.Remedial
			 orders
				(a)In
			 generalIf, upon
			 investigation, the Secretary or the authorized representative of the Secretary,
			 believes that a person has violated any regulation, rule, or order described in
			 section 501(a), the Secretary may issue a remedial order to the person.
				(b)RequirementsEach remedial order shall be in writing and
			 shall describe with particularity the nature of the violation, including a
			 reference to the provision of the rule, regulation, or order alleged to have
			 been violated.
				(c)Failure To
			 respondIf, not later than 30 days after the date of receipt of a
			 remedial order issued by the Secretary, the person fails to notify the
			 Secretary that the person intends to contest the remedial order, the remedial
			 order shall become effective and shall be considered a final order of the
			 Secretary and not subject to review by any court or agency.
				(d)Contesting of
			 order
					(1)In
			 generalIf, not later than 30 days after the date of receipt of
			 the remedial order issued by the Secretary, the person notifies the Secretary
			 that the person intends to contest a remedial order issued under subsection
			 (a), the Secretary shall immediately advise the Commission of the
			 notification.
					(2)Stay of
			 effectUpon receiving notice under paragraph (1), the Commission
			 shall stay the effect of the remedial order, unless the Commission finds the
			 public interest requires immediate compliance with the remedial order.
					(3)Opportunity for
			 a hearingThe Commission shall, upon request, afford an
			 opportunity for a hearing, including, at a minimum, the submission of briefs,
			 oral or documentary evidence, and oral arguments.
					(4)Cross
			 examinationTo the extent that the Commission, in the discretion
			 of the Commission, determines that cross examination is required for a full and
			 true disclosure of the facts, the Commission shall afford the right of cross
			 examination.
					(5)Order by
			 Commission
						(A)In
			 generalAfter a hearing, if any, under this subsection, the
			 Commission shall issue an order, based on findings of fact, affirming,
			 modifying, or vacating the remedial order of the Secretary, or directing other
			 appropriate relief.
						(B)Effect of
			 orderSubject to subparagraph (C), an order issued under
			 subparagraph (A) shall, for the purpose of judicial review, constitute a final
			 agency action.
						(C)EnforcementEnforcement
			 and other judicial review of an action described in subparagraph (B) shall be
			 the responsibility of the Secretary.
						(e)Time
			 limitsThe Secretary may set reasonable time limits for the
			 Commission to complete action on a proceeding referred to the Commission
			 pursuant to this section.
				(f)Procedural
			 actionsNothing in this section affects any procedural action
			 taken by the Secretary prior to or incident to initial issuance of a remedial
			 order that is the subject of a hearing provided in this section, but such
			 procedures shall be reviewable in the hearing.
				(g)Notice
			 requirementThis section shall be applicable only with respect to
			 proceedings initiated by a notice of probable violation issued after the
			 effective date of this Act.
				(h)Marketing of
			 petroleum productsWith respect to any person whose sole
			 petroleum industry operation relates to the marketing of petroleum products,
			 the Secretary or any person acting on behalf of the Secretary may not exercise
			 discretion to maintain a civil action (other than an action for injunctive
			 relief) or issue a remedial order against the person for any violation of any
			 rule or regulation if—
					(1)the civil action
			 or order is based on—
						(A)a retroactive
			 application of the rule or regulation; or
						(B)a retroactive
			 interpretation of the rule or regulation; and
						(2)the person relied
			 in good faith on rules, regulations, or ruling in effect on the date of the
			 violation interpreting the rules or regulations.
					504.Requests for
			 adjustments
				(a)In
			 generalThe Secretary or any
			 officer designated by the Secretary shall—
					(1)provide for the making of such adjustments
			 to any rule, regulation, or order described in section 501(a) as may be
			 necessary to prevent special hardship, inequity, or unfair distribution of
			 burdens;
					(2)by rule, establish procedures that are
			 available to any person for the purpose of seeking an interpretation,
			 modification, or rescission of, exception to, or exemption from, such rule,
			 regulation, or order; and
					(3)ensure that each decision on any
			 application or petition requesting an adjustment shall specify—
						(A)the standards of hardship, inequity, or
			 unfair distribution of burden by which any disposition was made; and
						(B)the specific application of the standards
			 to the facts contained in the application or petition.
						(b)Review of
			 denial
					(1)In
			 generalIf any person is aggrieved or adversely affected by a
			 denial of a request for adjustment under subsection (a), the person may—
						(A)request a review
			 of the denial by the Commission; and
						(B)obtain judicial
			 review in accordance with this title when the denial becomes final.
						(2)ProceduresThe
			 Commission shall, by rule, establish appropriate procedures, including a
			 hearing when requested, for review of a denial.
					(3)Commission
			 ActionAction by the Commission under this section shall be
			 considered final agency action within the meaning of section 704 of title 5,
			 United States Code, and shall not be subject to further review by the Secretary
			 or any officer or employee of the Department.
					(4)LitigationLitigation
			 involving judicial review of action by the Commission under this section shall
			 be the responsibility of the Secretary.
					505.Review and
			 effect
				(a)In
			 generalNot later than 1 year
			 after the effective date of this Act, the Secretary shall submit a report to
			 Congress describing the actions taken to implement section 501.
				(b)ContentsThe report under subsection (a) shall
			 include—
					(1)a description of the adequacy of section
			 501 from the standpoint of the Department and the public, including a summary
			 of any comments obtained by the Secretary from the public about the section and
			 implementing regulations; and
					(2)such recommendations as the Secretary
			 considers appropriate concerning the procedures required by section 501.
					(c)Assessments
					(1)In
			 generalNot later than January 31 of each year, the Secretary
			 shall submit to Congress a report on the assessment conducted under subsection
			 (a) during the preceding year.
					(2)ContentsEach
			 report shall include the results of the assessment covered by the report,
			 together with such findings and recommendations as the Secretary considers
			 appropriate.
					VIAdministrative provisions
			APersonnel
			 provisions
				601.Officers and
			 employees
					(a)Authority of
			 Secretary To appoint and fix compensationExcept as otherwise provided in this
			 section, the Secretary may appoint and fix the compensation of such officers
			 and employees, including attorneys, as the Secretary determines necessary to
			 carry out the functions of the Department in accordance with chapters 33 and 53
			 of title 5, United States Code.
					(b)Appointment of
			 scientific, engineering, and other personnel
						(1)In
			 generalSubject paragraph (2), the Secretary may—
							(A)appoint not more
			 than 311 scientific, engineering, professional, and administrative personnel of
			 the Department without regard to the provisions of chapter 33 of title 5,
			 United States Code, governing appointments in the competitive service;
			 and
							(B)fix the
			 compensation of those personnel at an amount not to exceed the maximum rate
			 payable for GS–18 of the General Schedule under section 5332 of title 5, United
			 States Code.
							(2)Termination of
			 authorityThe authority of the Secretary under paragraph (1)
			 shall terminate on the later of—
							(A)the date on which
			 an individual who is appointed under paragraph (1) leaves that position;
			 or
							(B)the date that is
			 4 years after the date of enactment of this Act.
							(c)Other positions
			 above GS–15
						(1)In
			 generalSubject to the provisions of chapter 51 of title 5,
			 United States Code, but notwithstanding section 3324 of title 5, United States
			 Code, the Secretary may classify not more than 178 positions of the Department
			 as GS–16, GS–17, or GS–18 without the approval by the Civil Service
			 Commission.
						(2)Approval by
			 Civil Service CommissionAppointments under this subsection may
			 be made without regard to section 3324 of title 5, United States Code, if the
			 individual placed in the position—
							(A)is transferred to
			 the Department in connection with a transfer of functions under this Act;
			 and
							(B)immediately prior
			 to the effective date of this Act, held a position and duties comparable to
			 those required by the new position.
							(3)Termination of
			 authorityThe authority of the Secretary under this subsection
			 with respect to any position shall terminate on the date on which the first
			 individual who is appointed under paragraph (1) leaves that position.
						(d)Appointment of
			 additional scientific, engineering, and other personnelIn
			 addition to the number of positions that may be classified above GS–15 under
			 section 5108 of title 5, United States Code, the Secretary may—
						(1)appoint not more
			 than 200 scientific, engineering, professional, and administrative personnel
			 without regard to the provisions of chapter 33 of title 5, United States Code;
			 and
						(2)fix the
			 compensation of those personnel in an amount not to exceed the maximum rate
			 payable for GS–18 of the General Schedule under section 5332 of title 5, United
			 States Code.
						(e)Maximum number
			 of positionsOf the positions described in subsections (b) and
			 (c) and classified above GS–15 under section 5108(a) of title 5, United States
			 Code—
						(1)63 percent shall
			 be GS–16 positions;
						(2)25 percent shall
			 be GS–17 positions; and
						(3)12 percent shall
			 be GS–18 positions.
						(f)Intelligence
			 positionsAll individuals appointed to positions in the
			 Department that the Secretary determines to be devoted to intelligence and
			 intelligence-related activities of the Federal Government are excepted from the
			 competitive service provisions of chapter 33 of title 5, United States Code
			 while employed in those positions.
					602.Senior
			 positionsIn addition to the
			 positions created by title II, there shall be within the Department 14
			 additional officers in positions authorized by section 5316 of title 5, United
			 States Code, which shall be filled by individuals appointed by the Secretary
			 who shall perform such functions as the Secretary shall prescribe from time to
			 time.
				603.Experts and
			 consultantsThe Secretary may
			 obtain services authorized by section 3109 of title 5, United States Code, at
			 rates not to exceed the daily rate prescribed for grade GS–18 of the General
			 Schedule under section 5332 of title 5, United States Code, for persons
			 employed intermittently in Government service.
				604.Advisory
			 committees
					(a)In
			 generalThe Secretary may establish in accordance with the
			 Federal Advisory Committee Act (5 U.S.C. App.) such advisory committees as the
			 Secretary determines necessary to assist in the performance of the duties of
			 the Secretary.
					(b)Travel
			 expensesMembers of an advisory committee established under
			 subsection (a), other than a full-time employees of the Federal Government, may
			 be allowed travel expenses, including per diem in lieu of subsistence, as
			 authorized by section 5703 of title 5, United States Code, while attending
			 meetings of the advisory committee or otherwise serving at the request of the
			 Secretary away from the homes or places of business of the members.
					BGeneral administrative provisions
				611.General
			 authorityTo the extent
			 appropriate to perform any function transferred by this Act, the Secretary or
			 any officer or employee of the Department may exercise, in carrying out the
			 function so transferred, any authority available by law (including
			 appropriations Acts) to the official or agency from which the function was
			 transferred.
				612.DelegationExcept as otherwise expressly prohibited by
			 law, and except as otherwise provided in this Act, the Secretary may, as the
			 Secretary determines to be appropriate—
					(1)delegate any functions to officers or
			 employees of the Department; and
					(2)authorize successive redelegations of
			 functions within the Department.
					613.Reorganization
					(a)In
			 generalSubject to subsection (b), the Secretary may establish,
			 alter, consolidate, or discontinue such organizational units or components
			 within the Department as the Secretary determines to be appropriate.
					(b)Limitations
						(1)In
			 generalThe authority of the Secretary under subsection (a) shall
			 not extend to—
							(A)the abolition of
			 any organizational unit or component established by this Act; or
							(B)the transfer of
			 any function vested by this Act in any organizational unit or component.
							(2)National
			 Nuclear Security AdministrationThe authority of the Secretary
			 under subsection (a) shall not apply to the National Nuclear Security
			 Administration.
						614.RulesThe Secretary may promulgate such procedural
			 and administrative regulations as the Secretary determines to be appropriate to
			 administer and manage the functions of the Secretary under this Act.
				615.Subpoena
					(a)In
			 generalFor the purpose of carrying out this Act, the Secretary
			 (or a designee) shall have the same powers and authorities as the Federal Trade
			 Commission under section 9 of the Federal Trade Commission Act (15 U.S.C. 49)
			 with respect to all functions vested in, or transferred or delegated to, the
			 Secretary by this Act.
					(b)Natural
			 gasFor purposes of carrying out the responsibilities of the
			 Federal Trade Commission under the Natural Gas Policy Act of 1978 (15 U.S.C.
			 3301 et seq.), the Commission shall have the same powers and authority as the
			 Secretary has under this section.
					616.Contracts
					(a)In
			 generalThe Secretary may enter into and perform such contracts,
			 leases, cooperative agreements, or other similar transactions with public
			 agencies, private organizations, and individuals, and make such payments (in
			 lump sum or installments, and by way of advance or reimbursement), as the
			 Secretary determines to be appropriate to carry out the functions under this
			 Act.
					(b)Limitation on
			 authorityNotwithstanding any other provision of this title, no
			 authority to enter into contracts or to make payments under this title shall be
			 effective except to such extent or in such amounts as are provided in advance
			 in appropriations Acts.
					(c)Leasing of
			 excess Department propertyThe Secretary may lease, in accordance
			 with such terms and conditions the Secretary considers to be appropriate to
			 promote national security or the public interest, any acquired real property
			 and related personal property that—
						(1)is located at a
			 facility of the Department to be closed or reconfigured;
						(2)at the time the
			 lease is entered into, is not needed by the Department; and
						(3)is under the
			 control of the Department.
						(d)Terms of
			 lease
						(1)In
			 generalA lease entered into under subsection (c) shall be for a
			 term of not more than 10 years, except that the Secretary may enter into a
			 lease that includes an option to renew for a term of more than 10 years if the
			 Secretary determines that entering into such a lease will promote the national
			 security or be in the public interest.
						(2)Consideration
							(A)In
			 generalA lease entered into under subsection (c) may provide for
			 the payment (in cash or in kind) by the lessee of consideration in an amount
			 that is less than the fair market rental value of the leasehold
			 interest.
							(B)ServicesServices
			 relating to the protection and maintenance of the leased property may
			 constitute all or part of the consideration under this paragraph.
							(e)Environmental
			 concerns
						(1)In
			 generalSubject to paragraph (2), before entering into a lease
			 under subsection (c), the Secretary shall consult with, and obtain the
			 concurrence of, the appropriate State official (with respect to property
			 located on a site that is not listed on the National Priorities List) to
			 determine whether the environmental conditions of the property are such that
			 leasing the property, and the terms and conditions of the lease agreement, are
			 consistent with safety and the protection of public health and the
			 environment.
						(2)Failure to
			 obtain concurrenceThe Secretary may enter into a lease under
			 subsection (c) without obtaining the concurrence of the appropriate State
			 official under paragraph (1) if, by the date that 60 days after the date on
			 which the Secretary requests the concurrence, the appropriate State official
			 fails to submit to the Secretary a notice of concurrence with, or rejection of,
			 the determination.
						(f)Rentals
						(1)Retention
							(A)In
			 generalTo the extent provided in advance in appropriations Acts,
			 the Secretary may retain and use money received by the Secretary directly from
			 a lease entered into under subsection (c) in any amount the Secretary considers
			 to be necessary to cover the administrative expenses of the lease, the
			 maintenance and repair of the leased property, or environmental restoration
			 activities at the facility at which the leased property is located.
							(B)TreatmentAmounts
			 retained under this subsection shall be retained in a separate account
			 established in the Treasury for that purpose.
							(2)ReportThe
			 Secretary shall submit to Congress annual reports on the amounts retained and
			 used under this subsection.
						(g)Additional
			 authorities
						(1)In
			 generalIn addition to authority granted to the Secretary under
			 any other provision of law, the Secretary may exercise the same authority to
			 enter into transactions (other than contracts, cooperative agreements, and
			 grants), subject to the same terms and conditions, as the Secretary of Defense
			 under section 2371 of title 10, United States Code (other than subsections (b)
			 and (f) of that section).
						(2)Application of
			 termsIn applying section 2371 of title 10, United States Code,
			 to the Secretary under paragraph (1)—
							(A)the term
			 basic shall be replaced by the term research;
							(B)the term
			 applied shall be replaced by the term development;
			 and
							(C)the terms
			 advanced research projects and advanced research
			 shall be replaced by the term demonstration projects.
							(3)Relationship to
			 other provisionsThe authority of the Secretary under paragraph
			 (1) shall not be subject to—
							(A)section 9 of the
			 Federal Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C.
			 5908); or
							(B)section 152 of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2182).
							(4)Competitive,
			 merit-based selection procedures
							(A)In
			 generalThe Secretary shall use such competitive, merit-based
			 selection procedures in entering into transactions under paragraph (1) as the
			 Secretary determines in writing to be practicable.
							(B)LimitationA
			 transaction under paragraph (1) shall relate to a research, development, or
			 demonstration project only if the Secretary determines in writing that the use
			 of a standard contract, grant, or cooperative agreement for the project is not
			 feasible or appropriate.
							(5)DisclosureThe
			 Secretary may protect from disclosure, for up to 5 years after the date on
			 which the information is developed, any information developed pursuant to a
			 transaction under paragraph (1) that would be protected from disclosure under
			 section 552(b)(4) of title 5, United States Code, if obtained from an
			 individual or entity other than a Federal agency.
						(6)Guidelines
							(A)In
			 generalThe Secretary shall issue guidelines for transactions
			 under paragraph (1).
							(B)PublicationThe
			 guidelines under subparagraph (A) shall be published in the Federal Register
			 for public comment in accordance with rulemaking procedures of the
			 Department.
							(C)AuthorityThe
			 Secretary shall not have authority to carry out transactions under paragraph
			 (1) until the guidelines for transactions required under subparagraph (A) are
			 final.
							(7)Annual
			 reportThe Secretary shall submit to Congress the annual report
			 required under section 2371(h) of title 10, United States Code.
						(8)DelegationThe
			 authority of the Secretary under this subsection may be delegated only to an
			 officer of the Department who is appointed by the President by and with the
			 advice and consent of the Senate.
						(9)TerminationNotwithstanding
			 any other provision of law, the authority to enter into transactions under
			 paragraph (1) shall terminate on September 30, 2015.
						617.Acquisition
			 and maintenance of propertyThe Secretary may—
					(1)acquire (by purchase, lease, condemnation,
			 or otherwise), construct, improve, repair, operate, and maintain laboratories,
			 research and testing sites and facilities, quarters and related accommodations
			 for employees and dependents of employees of the Department, personal property
			 (including patents), or any interest in property, as the Secretary determines
			 to be necessary; and
					(2)provide, by contract or otherwise, for
			 eating facilities and other necessary facilities for the health and welfare of
			 employees of the Department at installations (including through the purchase
			 and maintenance of appropriate equipment).
					618.Facilities
			 construction
					(a)In
			 generalAs necessary and when
			 not otherwise available, the Secretary may provide for, construct, or maintain
			 the following for employees and dependents stationed at remote
			 locations:
						(1)Emergency medical
			 services and supplies.
						(2)Food and other
			 subsistence supplies.
						(3)Messing
			 facilities.
						(4)Audiovisual
			 equipment, accessories, and supplies for recreation and training.
						(5)Reimbursement for
			 food, clothing, medicine, and other supplies furnished by those employees in
			 emergencies for the temporary relief of distressed individuals.
						(6)Living and
			 working quarters and facilities.
						(7)Transportation of
			 school-aged dependents of employees to the nearest appropriate educational
			 facilities.
						(b)PricingThe
			 furnishing of medical treatment under subsection (a)(1) and the furnishing of
			 services and supplies under paragraphs (2) and (3) of subsection (a) shall be
			 at prices reflecting reasonable value, as determined by the Secretary.
					(c)Treatment
						(1)In
			 generalProceeds from reimbursements under this section—
							(A)shall be
			 deposited in the Treasury; and
							(B)may be withdrawn
			 by the Secretary—
								(i)to
			 pay directly the cost of work or services;
								(ii)to
			 repay or make advances to appropriations of funds that will initially bear all
			 or a part of that cost; or
								(iii)to refund
			 excess sums when necessary.
								(2)Crediting to
			 fundsA payment by the Secretary under paragraph (1)(B) may be
			 credited to a working capital fund otherwise established by law, including the
			 fund established pursuant to section 622, and used under the law governing the
			 fund, if the fund is available for use by the Department for performing the
			 work or services for which payment is received.
						619.Use of
			 facilities
					(a)In
			 generalOn the consent of the
			 Federal Government or the government of any foreign country, State, the
			 District of Columbia, the Commonwealth of Puerto Rico, or any territory or
			 possession of the United States, with or without reimbursement, the Secretary
			 and the Federal Energy Regulatory Commission may use the research, equipment,
			 and facilities of such a government (or political subdivision) in carrying out
			 the functions under this Act.
					(b)Use of
			 property
						(1)In
			 generalExcept as provided in paragraph (2), in carrying out this
			 Act, the Secretary may permit the use by public and private individuals and
			 entities of any real property, facility, structure, or improvement under the
			 jurisdiction of the Secretary for purposes of the Department, under such terms
			 and at such rates as the Secretary determines to be appropriate, for a period
			 of not more than 5 years.
						(2)Reconditioning
			 and maintenanceThe Secretary may require any individual or
			 entity to which a permit is provided under this subsection to recondition and
			 maintain, at the expense of the individual or entity, the real property,
			 facilities, structures, and improvements involved to a satisfactory
			 standard.
						(3)ExceptionThis
			 subsection shall not apply to excess property (as defined in section 102 of
			 title 40, United States Code).
						(c)Proceeds
						(1)In
			 generalExcept as provided in paragraph (2), the proceeds from
			 reimbursements under this section—
							(A)shall be
			 deposited in the Treasury; and
							(B)may be withdrawn
			 by the Secretary or the head of the another appropriate Federal department or
			 agency—
								(i)to
			 pay directly the costs of the equipment and facilities provided;
								(ii)to
			 repay or make advances to appropriations or funds that do or will initially
			 bear all or a part of those costs; or
								(iii)to refund
			 excess sums as necessary.
								(2)ExceptionThe
			 proceeds described in paragraph (1) may be credited to a working capital fund
			 otherwise established by law (including the fund established pursuant to
			 section 622) and used in accordance the laws governing that fund, if the fund
			 is available for use for providing the equipment or facilities involved.
						620.Field
			 officesThe Secretary may
			 establish, alter, consolidate, or discontinue to maintain such State, regional,
			 district, local, or other field offices as the Secretary determines to be
			 necessary to carry out this Act.
				621.CopyrightsThe Secretary may acquire any of the
			 following described rights if the property so acquired is for use by or for, or
			 useful to, the Department:
					(1)Copyrights,
			 patents, and applications for patents, designs, processes, and manufacturing
			 data.
					(2)Licenses under
			 copyrights, patents, and applications for patents.
					(3)Releases, before
			 suit is brought, for past infringement of patents or copyrights.
					622.Capital
			 fund
					(a)EstablishmentThe Secretary may establish a working
			 capital fund, to be available without fiscal year limitation, for expenses
			 necessary for the maintenance and operation of such common administrative
			 services as the Secretary determines to be appropriate in the interests of
			 economy and efficiency, including services such as—
						(1)a central supply service for stationery and
			 other supplies and equipment for which adequate stocks may be maintained to
			 meet in whole or in part the requirements of the Department;
						(2)central messenger, mail, telephone, and
			 other communications services;
						(3)office space and central services for
			 document reproduction, graphics, and visual aids; and
						(4)a central library service.
						(b)TransfersThe capital of the fund shall consist
			 of—
						(1)any appropriations made for the purpose of
			 providing capital; and
						(2)the fair and reasonable value of such
			 stocks of supplies, equipment, and other assets and inventories on order as the
			 Secretary may transfer to the fund, less the related liabilities and unpaid
			 obligations.
						(c)ReimbursementAmounts in the fund shall be reimbursed in
			 advance from available funds of agencies and offices in the Department, or from
			 other sources, for supplies and services at rates that approximate the expense
			 of operation, including the accrual of annual leave and the depreciation of
			 equipment.
					(d)CreditsThe fund shall be credited with
			 receipts—
						(1)from sale or exchange of property;
			 and
						(2)in payment for loss or damage to property
			 owned by the fund.
						(e)Surplus
			 amountsThere shall be
			 covered into the Treasury as miscellaneous receipts any surplus amounts in the
			 fund (all assets, liabilities, and prior losses considered), in excess of the
			 amounts transferred or appropriated to establish and maintain the fund.
					623.Seal of
			 Department
					(a)In
			 generalThe Secretary shall
			 cause a seal of office to be made for the Department.
					(b)Judicial
			 noticeJudicial notice shall
			 be taken of the seal under this section.
					624.Regional
			 energy advisory boards
					(a)In
			 generalThe Governors of the
			 States in each region may establish 1 regional energy advisory board for each
			 region, to include such membership as the Governors determine to be
			 appropriate.
					(b)Observers
						(1)In
			 generalThe following officials (or a designee) may participate
			 as observers in the deliberations of any board established under subsection
			 (a):
							(A)The
			 Secretary.
							(B)The Secretary of
			 Commerce.
							(C)The Secretary of
			 the Interior.
							(D)The Chairman of
			 the Council on Environmental Quality.
							(E)The Commandant of
			 the Coast Guard.
							(2)Other
			 commissionsThe Federal cochairperson of the Appalachian Regional
			 Commission or any regional commission under title V of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3191 et seq.) may participate as an
			 observer in the deliberations of any board established under subsection (a)
			 that includes one or more States that are members of the regional
			 commission.
						(c)Recommendations
						(1)In
			 generalEach board established under subsection (a) may make such
			 recommendations as are appropriate to programs of the Department having a
			 direct effect on the region of the board.
						(2)Failure to
			 adoptIf a board makes a specific recommendation under paragraph
			 (1) that is not adopted in the implementation of a program described in that
			 paragraph, the Secretary shall notify the Board in writing of the reasons for
			 not adopting the recommendation.
						625.Designation of
			 conservation officers
					(a)DesignationThe Secretary of Defense, the Secretary of
			 Commerce, the Secretary of Housing and Urban Development, the Secretary of
			 Transportation, the Secretary of Agriculture, the Secretary of the Interior,
			 the head of the United States Postal Service, and the Administrator of General
			 Services shall each designate 1 Assistant Secretary or Assistant Administrator,
			 as applicable, as the principal conservation officer of the respective
			 department or agency.
					(b)DutiesA principal conservation officer designated
			 under subsection (a) shall be principally responsible for—
						(1)the planning and implementation of energy
			 conservation programs by the applicable department or agency; and
						(2)coordination with the Department with
			 respect to energy matters.
						(c)Publication
						(1)In
			 generalEach department and
			 agency described in subsection (a) shall periodically inform the Secretary of
			 the identity of the relevant conservation officer.
						(2)ListThe Secretary shall periodically publish a
			 list identifying conservation officers under this section, based on the
			 information provided under paragraph (1).
						626.Annual
			 report
					(a)In
			 generalAs soon as
			 practicable after the end of each fiscal year commencing with the first
			 complete fiscal year following the date of enactment of this Act, the Secretary
			 shall submit to the President, for inclusion in a report to Congress, a report
			 on the activities of the Department during the preceding fiscal year.
					(b)InclusionsEach report under subsection (a) shall
			 include—
						(1)a statement of the goals, priorities, and
			 plans of the Secretary for the Department, together with an assessment of the
			 progress made toward—
							(A)the attainment of those goals;
							(B)the effective and efficient management of
			 the Department; and
							(C)progress made in coordination of
			 departmental functions with other Federal departments and agencies;
							(2)the information required by—
							(A)section 15 of the Federal Energy
			 Administration Act of 1974 (15 U.S.C. 774);
							(B)section 365(c) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6325(c));
							(C)section 304(c) of the Nuclear Waste Policy
			 Act of 1982 (42 U.S.C. 10224(c));
							(D)section 307 of the Energy Reorganization
			 Act of 1974 (42 U.S.C. 5877); and
							(E)section 15 of the Federal Nonnuclear Energy
			 Research and Development Act of 1974 (42 U.S.C. 5914);
							(3)the projected
			 energy needs of the United States to meet the requirements of the general
			 welfare of the residents and the commercial and industrial entities of the
			 United States, including a comprehensive summary of data pertaining to all fuel
			 and energy needs of residents of the United States residing in—
							(A)areas outside
			 standard metropolitan statistical areas; and
							(B)areas within such
			 areas that are unincorporated or rural areas, as specified by the Bureau of the
			 Census;
							(4)an estimate
			 of—
							(A)the domestic and
			 foreign energy supply on which the United States will be expected to rely to
			 meet those needs in an economic manner, with due regard for the protection of
			 the environment, the conservation of natural resources, and the implementation
			 of foreign policy objectives; and
							(B)the quantities of
			 energy expected to be provided by different sources (including petroleum,
			 natural and synthetic gases, coal, uranium, hydroelectric, solar, and other
			 means) and the expected means of obtaining those quantities;
							(5)current and
			 foreseeable trends in the price, quality, management, and use of energy
			 resources and the effects of those trends on the social, environmental,
			 economic, and other requirements of the United States;
						(6)a summary of
			 research and development efforts funded by the Federal Government to develop
			 new technologies, to forestall energy shortages, to reduce waste, to foster
			 recycling, to encourage conservation practices, and to increase efficiency,
			 including a description of the activities carried out by the Department in
			 support of environmental, social, economic, institutional, biomedical,
			 physical, and safety research, development, demonstration, and monitoring
			 activities necessary to guarantee that technological programs funded by the
			 Department are carried out in a manner that is capable of—
							(A)maintaining or
			 improving the quality of the environment; and
							(B)mitigating any
			 undesirable environmental and safety impacts;
							(7)a review and
			 appraisal of the adequacy and appropriateness of technologies, procedures, and
			 practices (including competitive and regulatory practices) employed by the
			 Federal Government or State and local governments and nongovernmental entities
			 to achieve the purposes of this Act;
						(8)a summary of
			 cooperative and voluntary efforts that have been mobilized to promote
			 conservation and recycling, together with plans for such efforts during the
			 succeeding fiscal year, and recommendations for changes in laws and regulations
			 needed to encourage more conservation and recycling by all segments of the
			 United States;
						(9)a summary of
			 substantive measures taken by the Department—
							(A)to stimulate and
			 encourage the development of new manpower resources through institutions of
			 higher education in the United States; and
								(i)to
			 involve those institutions in the execution of the research and development
			 programs of the Department; and
								(10)to the maximum
			 extent practicable, a summary of activities in the United States by individuals
			 or entities that are foreign-owned or -controlled and that own or control
			 United States energy sources and supplies, including the magnitude of annual
			 foreign direct investment in the energy sector in the United States and exports
			 of energy resources from the United States by foreign-owned or -controlled
			 individuals or entities, and such other related matters as the Secretary
			 determines to be appropriate.
						627.Transfer of
			 funds
					(a)In
			 generalExcept as provided in
			 subsection (b), the Secretary, as authorized in an appropriations Act, may
			 transfer for any fiscal year funds from 1 appropriation to another within the
			 Department.
					(b)ExceptionNo appropriation shall be increased or
			 decreased pursuant to this section by more than 5 percent of the appropriation
			 for the applicable fiscal year.
					628.Guards for
			 Strategic Petroleum Reserve facilitiesIn accordance with guidelines prescribed by
			 the Secretary, in concurrence with the Attorney General, employees of the
			 Department and employees of contractors and subcontractors (at any tier) of the
			 Department, in carrying out the official duties of protecting the Strategic
			 Petroleum Reserve or a storage or related facility, or of protecting
			 individuals relating to the Strategic Petroleum Reserve or a storage or related
			 facility, may—
					(1)carry firearms,
			 if designated by the Secretary and qualified for the use of firearms under the
			 guidelines; and
					(2)arrest without
			 warrant any individual for an offense against the United States—
						(A)in the case of a
			 felony, if the employee has reasonable grounds to believe that the
			 individual—
							(i)has
			 committed or is committing a felony; and
							(ii)is
			 in, or is fleeing from, the immediate area of the felony; and
							(B)in the case of a
			 felony or misdemeanor, if the violation is committed in the presence of the
			 employee.
						629.Trespass on
			 Strategic Petroleum Reserve facilities
					(a)Regulations
						(1)In
			 generalThe Secretary may
			 promulgate regulations relating to the entry on, or carrying, transporting, or
			 otherwise introducing or causing to be introduced any dangerous weapon,
			 explosive, or other dangerous instrument or material likely to produce
			 substantial injury or damage to individuals or property into or onto, the
			 Strategic Petroleum Reserve, a storage or related facility, or real property
			 subject to the jurisdiction or administration, or in the custody, of the
			 Secretary under part B of title I of the Energy Policy and Conservation Act (42
			 U.S.C. 6231 et seq.).
						(2)NoticeThe Secretary shall post conspicuously on
			 any property subject to the regulations under paragraph (1) a notification that
			 the property is subject to the regulations.
						(b)ViolatorsAny
			 individual who willfully violates a regulation of the Secretary promulgated
			 pursuant to subsection (a) shall be—
						(1)guilty of a
			 misdemeanor; and
						(2)punished on
			 conviction by a fine of not more than $5,000, imprisonment for not more than 1
			 year, or both.
						630.Annual
			 assessment and report on vulnerability of facilities to terrorist
			 attack
					(a)In
			 generalNot less frequently
			 than once each year, the Secretary shall conduct a comprehensive assessment of
			 the vulnerability of Department facilities to a terrorist attack.
					(b)ReportsNot
			 later than January 31, 2012, and annually thereafter, the Secretary shall
			 submit to Congress a report on the assessment conducted under subsection (a)
			 for the preceding calendar year, including the results of the assessment,
			 together with such findings and recommendations as the Secretary considers to
			 be appropriate.
					VIITransitional, savings, and conforming
			 provisions
			701.Transfer and
			 allocations of appropriations and personnel
				(a)In
			 generalExcept as otherwise
			 provided in this Act, the personnel employed in connection with, and the
			 assets, liabilities, contracts, property, records, and unexpended balance of
			 appropriations authorizations, allocations, and other funds employed, held,
			 used, arising from, available to, or to be made available in connection with
			 the functions transferred by this Act, subject to section 1531 of title 31,
			 United States Code, are transferred to the Secretary for appropriate
			 allocation.
				(b)Use of
			 unexpended fundsUnexpended
			 funds transferred pursuant to subsection (a) shall only be used for the
			 purposes for which the funds were originally authorized and
			 appropriated.
				(c)Specific
			 positionsPositions expressly specified by statute or
			 reorganization plan to carry out functions transferred by this Act, personnel
			 occupying those positions on the effective date of this Act, and personnel
			 authorized to receive compensation in those positions at the rate prescribed
			 for offices and positions at level I, II, III, IV, or V of the Executive
			 Schedule under subchapter II of chapter 53 of title 5, United States Code, on
			 the effective date of this Act, shall be subject to section 703.
				702.Effect on
			 personnel
				(a)In
			 generalExcept as otherwise
			 provided in this Act or by the Secretary, the transfer pursuant to this title
			 of full-time personnel (except special Government employees) and part-time
			 personnel holding permanent positions pursuant to this title shall not cause
			 any such employee to be separated or reduced in grade or compensation for 1
			 year after the date of enactment of this Act.
				(b)CompensationAny
			 person who, on the effective date of this Act, holds a position compensated in
			 accordance with the Executive Schedule prescribed in chapter 53 of title 5,
			 United States Code, and who, without a break in service, is appointed in the
			 Department to a position having duties comparable to the duties performed
			 immediately preceding the appointment shall continue to be compensated in the
			 new position at not less than the rate provided for the previous position, for
			 the duration of service in the new position.
				(c)Reemployment
			 rights
					(1)In
			 generalAn employee transferred to the Department who holds
			 reemployment rights acquired under any provision of law or regulation may
			 exercise those rights only during the latter of—
						(A)the 120-day
			 period beginning on the effective date of this Act; or
						(B)the 2-year period
			 beginning on the date on which the employee acquired the reemployment
			 rights.
						(2)RequirementReemployment
			 rights may only be exercised at the request of the employee.
					703.Agency
			 terminations
				(a)In
			 generalExcept as otherwise
			 provided in this Act, whenever all of the functions vested by law in any
			 agency, commission, or other body, or any component of an agency, commission,
			 or other body, have been terminated or transferred from that agency,
			 commission, or other body, or component by this Act, the agency, commission, or
			 other body, or component, shall terminate.
				(b)Termination of
			 positions and officesIf an
			 agency, commission, or other body, or any component of an agency, commission,
			 or other body, terminates pursuant to subsection (a), each position and office
			 within the agency, commission, or other body, or component, that was expressly
			 authorized by law, or the incumbent of which was authorized to receive
			 compensation at the rates prescribed for an office or position at level II,
			 III, IV, or V of the Executive Schedule under subchapter II of chapter 53 of
			 title 5, United States Code, shall terminate.
				704.Incidental
			 transfersThe Director of the
			 Office of Management and Budget, in consultation with the Secretary and the
			 Commission, shall make such determinations as may be necessary with regard to
			 the transfer of functions that relate to or are used by an agency, commission
			 or other body, or component of an agency, commission, or other body, affected
			 by this Act, to make such additional incidental dispositions of personnel,
			 assets, liabilities, contracts, property, records, and unexpended balances of
			 appropriations, authorizations, allocations, and other funds held, used,
			 arising from, available to, or to be made available in connection with the
			 functions transferred by this Act, as the Director considers necessary to
			 accomplish the purposes of this Act.
			705.Savings
			 provisions
				(a)Orders To
			 remain in effect
					(1)In
			 generalAll orders,
			 determinations, rules, regulations, permits, contracts, certificates, licenses,
			 and privileges described in paragraph (2) shall continue in effect according to
			 their respective terms until modified, terminated, superseded, set aside, or
			 revoked in accordance with law by the President, the Secretary, the Commission,
			 or other authorized officials, a court of competent jurisdiction, or by
			 operation of law.
					(2)SpecificationParagraph (1) applies to all orders,
			 determinations, rules, regulations, permits, contracts, certificates, licenses,
			 and privileges that—
						(A)have been issued,
			 made, granted, or allowed to become effective by the President, any Federal
			 department or agency, official of a Federal department or agency, or by a court
			 of competent jurisdiction, in the performance of functions that are transferred
			 under this Act to the Department or the Commission after the date of enactment
			 of this Act; and
						(B)are in effect on
			 the date on which this Act takes effect.
						(b)Pending
			 proceedings
					(1)In
			 generalThis Act shall not affect any proceedings or any
			 application for any license, permit, certificate, or financial assistance
			 pending before any department, agency, commission, or component of a
			 department, agency, or commission, functions of which are transferred by this
			 Act on the date on which this Act takes effect.
					(2)Continuation
						(A)In
			 generalTo the extent that proceedings and applications described
			 in paragraph (1) relate to functions transferred by this Act—
							(i)the
			 proceedings and applications shall be continued; and
							(ii)orders shall be
			 issued, appeals shall be taken, and payments shall be made pursuant to the
			 orders, as if this Act had not been enacted.
							(B)EffectOrders
			 issued in any proceeding continued under this paragraph shall continue in
			 effect until modified, terminated, superseded, or revoked by—
							(i)a
			 duly authorized official;
							(ii)a
			 court of competent jurisdiction; or
							(iii)operation of
			 law.
							(C)Discontinuance
			 or modificationNothing in this subsection prohibits the
			 discontinuance or modification of any proceeding described in paragraph (1)
			 under the same terms and conditions and to the same extent that the proceeding
			 could have been discontinued or modified if this Act had not been
			 enacted.
						(3)RegulationsThe
			 Secretary and the Commission may promulgate regulations providing for the
			 orderly transfer of proceedings described in paragraph (1) to the Department or
			 the Commission.
					(c)Pending
			 suits
					(1)In
			 generalExcept as provided in paragraph (3)—
						(A)this Act shall
			 not affect suits commenced prior to the effective date of this Act; and
						(B)in all suits
			 described in subparagraph (A), proceedings shall be had, appeals taken, and
			 judgments rendered in the same manner and effect as if this Act had not been
			 enacted.
						(2)Suits by and
			 against officers in official capacity and departments and agencies
						(A)OfficesNo
			 suit, action, or other proceeding commenced by or against any officer in the
			 official capacity of the officer as an officer of any department or agency,
			 functions of which are transferred by this Act, shall abate by reason of the
			 enactment of this Act.
						(B)Departments and
			 agenciesNo cause of action by or against any department or
			 agency, functions of which are transferred by this Act, or by or against any
			 officer of a department or agency in the official capacity of the officer,
			 shall abate by reason of the enactment of this Act.
						(3)TransferIf,
			 before the effective date of this Act, any department or agency, or officer of
			 a department or agency in the official capacity of the officer, is a party to a
			 suit, and under this Act any function of the department, agency, or officer is
			 transferred to the Secretary or any other official, then the suit shall be
			 continued with the Secretary or other official, as applicable,
			 substituted.
					706.ReferenceWith respect to any functions transferred by
			 this Act and exercised after the effective date of this Act, reference in any
			 other Federal law to any department, commission, or agency or any officer or
			 office the functions of which are so transferred shall be deemed to refer to
			 the Secretary, the Commission, or other official or component of the Department
			 in which this Act vests those functions.
			707.Presidential
			 authorityExcept as provided
			 in title IV, nothing in this Act limits, curtails, abolishes, or
			 terminates—
				(1)any function of, or authority available to,
			 the President that the President had immediately before the effective date of
			 this Act; or
				(2)the authority of the President to delegate,
			 redelegate, or terminate any delegation of functions.
				708.TransitionWith the consent of the appropriate
			 department or agency head concerned, the Secretary may use the services of the
			 officers, employees, and other personnel of the departments and agencies from
			 which functions have been transferred to the Secretary for such period of time
			 as may reasonably be needed to facilitate the orderly transfer of functions
			 under this Act.
			709.Administrative
			 amendments
				(a)Executive
			 departmentsSection 101 of title 5, United States Code is amended
			 by striking  Department of Energy and inserting
			 Department of Energy and the Environment.
				(b)Level
			 ISection 5312 of title 5, United States Code, is amended by
			 striking Secretary of Energy and inserting Secretary of
			 Energy and the Environment.
				(c)Level
			 IISection 5313 of title 5, United States Code, is
			 amended—
					(1)by striking
			 Deputy Secretary of Energy and inserting Deputy Secretary
			 of Energy and the Environment; and
					(2)by striking
			 Administrator of the Environmental Protection Agency..
					(d)Level
			 IIISection 5314 of title 5, United States Code, is amended by
			 striking Under Secretaries of Energy (3) and inserting
			 Under Secretaries of Energy and the Environment (4).
				(e)Level
			 IVSection 5315 of title 5, United States Code, is
			 amended—
					(1)by striking
			 Assistant Secretaries of Energy (8) and inserting
			 Assistant Secretaries of Energy and the Environment (18);
					(2)by striking
			 General Counsel of the Department of Energy and inserting
			 General Counsel of the Department of Energy and the
			 Environment;
					(3)by striking
			 Administrator, Economic Regulatory Administration, Department of
			 Energy.;
					(4)by striking
			 Administrator, Energy Information Administration, Department of
			 Energy. and inserting Administrator, Energy and Environment
			 Information Administration, Department of Energy and the
			 Environment.;
					(5)by striking
			 Director, Office of Indian Energy Policy and Programs, Department of
			 Energy;
					(6)by striking
			 Director, Office of Science, Department of Energy.;
					(7)by striking
			 Assistant Administrator for Toxic Substances, Environmental Protection
			 Agency.;
					(8)by striking
			 Assistant Administrator, Office of Solid Waste, Environmental Protection
			 Agency.;
					(9)by striking
			 Assistant Administrators, Environmental Protection Agency
			 (8).;
					(10)by striking
			 Chief Financial Officer, Department of Energy and inserting
			 Chief Financial Officer, Department of Energy and the
			 Environment;
					(11)by striking
			 Chief Financial Officer, Environmental Protection
			 Agency.;
					(12)by striking
			 Chief Information Officer, Department of Energy and inserting
			 Chief Information Officer, Department of Energy and the
			 Environment; and
					(13)by striking
			 Chief Information Officer, Environmental Protection
			 Agency..
					(f)Level
			 VSection 5316 of title 5, United States Code, is amended by
			 striking Additional Officers, Department of Energy (14) and
			 inserting Additional Officers, Department of Energy and the Environment
			 (14).
				710.Director of
			 Office of Personnel Management reportAs soon as practicable but not later than 1
			 year after the effective date of this Act, the Director of Office of Personnel
			 Management shall prepare and submit to Congress a report on the effects on
			 employees of the reorganization under this Act, which shall include—
				(1)an identification
			 of any position within the Department or elsewhere in the Executive branch that
			 the Director considers unnecessary due to consolidation of functions under this
			 Act;
				(2)a statement of
			 the number of employees entitled to pay savings by reason of the reorganization
			 under this Act;
				(3)a statement of
			 the number of employees who are voluntarily or involuntarily separated by
			 reason of the reorganization;
				(4)an estimate of
			 the personnel costs associated with the reorganization;
				(5)the effects of
			 the reorganization on labor management relations; and
				(6)such legislative
			 and administrative recommendations for improvements in personnel management
			 within the Department as the Director considers necessary.
				711.Investigations
			 and reports on duplicative programs and activitiesThe
			 Secretary shall—
				(1)conduct routine investigations to identify
			 programs, offices, and initiatives with duplicative goals and activities within
			 the Department; and
				(2)report annually to Congress on the findings
			 from the investigations (including the cost of such duplication), including
			 recommendations for consolidation and elimination to reduce duplication and for
			 specific rescissions.
				712.Environmental
			 impact statementsThe transfer
			 of functions under titles III and IV shall not affect the validity of any draft
			 environmental impact statement or similar analysis required under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and published before the effective
			 date of this Act.
			713.Conforming
			 amendmentsThe Department of
			 Energy Organization Act (42 U.S.C. 7101 et seq.) is repealed.
			VIIIEnergy
			 planning
			801.National
			 energy policy plan
				(a)In
			 generalThe President
			 shall—
					(1)in accordance
			 with subsection (b), prepare and submit to Congress a proposed National Energy
			 Policy Plan (referred to in this title as a proposed Plan);
					(2)seek the active
			 participation by regional, State, and local agencies and instrumentalities and
			 the private sector through public hearings in cities and rural communities and
			 other appropriate means to ensure, to the maximum extent practicable, that the
			 views and proposals of all segments of the economy are taken into account in
			 the formulation and review of the proposed Plan;
					(3)include in the
			 proposed Plan a comprehensive summary of data pertaining to all fuel and energy
			 needs of persons residing in—
						(A)areas outside
			 standard metropolitan statistical areas; and
						(B)areas within
			 standard metropolitan statistical areas that are unincorporated or are
			 specified by the Bureau of the Census as rural areas.
						(b)Contents of
			 proposed PlanNot later than April 1, 2012, and biennially
			 thereafter, the President shall submit to Congress the proposed Plan, which
			 shall—
					(1)consider and
			 establish energy production, use, and conservation objectives, for periods of 5
			 and 10 years, necessary to satisfy projected energy needs of the United States
			 to meet the requirements of the general welfare of the people of the United
			 States and the commercial and industrial life of the United States, paying
			 particular attention to the needs for—
						(A)full
			 employment;
						(B)price
			 stability;
						(C)energy
			 security;
						(D)economic
			 growth;
						(E)environmental
			 protection;
						(F)nuclear
			 nonproliferation;
						(G)special regional
			 needs; and
						(H)the efficient use
			 of public and private resources;
						(2)identify the
			 strategies that should be followed and the resources that should be committed
			 to achieve those objectives, including—
						(A)forecasting the
			 level of production and investment necessary in each of the significant energy
			 supply sectors and the level of conservation and investment necessary in each
			 consuming sector; and
						(B)outlining the
			 appropriate policies and actions of the Federal Government that will maximize
			 the private production and investment necessary in each of the significant
			 energy supply sectors consistent with applicable Federal, State, and local
			 environmental laws, standards, and requirements; and
						(3)contain
			 recommendations for legislative and administrative actions necessary to achieve
			 the objectives of the proposed Plan, including legislative recommendations with
			 respect to taxes or tax incentives, Federal funding, regulatory actions,
			 antitrust policy, foreign policy, and international trade.
					(c)Contents of
			 reportThe President shall submit to Congress with the proposed
			 Plan a report that shall include—
					(1)any data and
			 analysis necessary to support the objectives, resource needs, and policy
			 recommendations contained in the proposed Plan;
					(2)an estimate of
			 the domestic and foreign energy supplies on which the United States will be
			 expected to rely to meet projected energy needs in an economic manner
			 consistent with the need to protect the environment, conserve natural
			 resources, and implement foreign policy objectives;
					(3)an evaluation of
			 current and foreseeable trends in the price, quality, management, and use of
			 energy resources and the effects of those trends on the social, environmental,
			 economic, and other requirements of the United States;
					(4)a summary of
			 research and development efforts funded by the Federal Government—
						(A)to forestall
			 energy shortages;
						(B)to reduce
			 waste;
						(C)to foster
			 recycling;
						(D)to encourage
			 conservation practices; and
						(E)to otherwise
			 protect environmental quality, including recommendations for developing
			 technologies to accomplish the purposes listed in subparagraphs (A) through
			 (D); and
						(5)a review and
			 appraisal of the adequacy and appropriateness of technologies, procedures, and
			 practices (including competitive and regulatory practices) employed by Federal,
			 State, and local governments and nongovernmental entities to achieve the
			 purposes of the proposed Plan.
					(d)Consultation
			 requiredThe President shall ensure that consumers, small
			 businesses, and a wide range of other interests, including those of individual
			 citizens who have no financial interest in the energy industry, are consulted
			 in the development of the proposed Plan.
				802.Congressional
			 review
				(a)In
			 generalEach proposed Plan
			 shall be referred to the appropriate committees of the Senate and the House of
			 Representatives.
				(b)Committee
			 actionEach committee to which a proposed Plan is referred
			 shall—
					(1)review the
			 proposed Plan; and
					(2)if considered
			 appropriate by the committee, report to the Senate or the House of
			 Representatives legislation regarding the proposed Plan, which may contain such
			 alternatives to, modifications of, or additions to the proposed Plan submitted
			 by the President as the committee considers appropriate.
					IXElimination or
			 reduction of certain programs
			AEnergy
			 programs
				901.Elimination of
			 grants to States for energy conservation and weatherization
					(a)Weatherization
			 assistance programPart A of
			 title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.)
			 is repealed.
					(b)Energy
			 efficiency conservation block grant programSubtitle E of title V of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17151 et seq.) is
			 repealed.
					(c)Sustainable
			 Energy Resources for Consumers GrantsSection 411(b) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 6872 note; Public Law
			 110–140) is repealed.
					(d)Weatherization
			 innovation pilot programSection 126 of the Energy Policy Act of
			 2005 (42 U.S.C. 15823) is repealed.
					(e)State Energy
			 ProgramPart D of title III of the Energy Policy and Conservation
			 Act (42 U.S.C. 6321 et seq.) is repealed.
					(f)Rescission of
			 funds for the office of Energy Efficiency and Renewable
			 EnergyEffective on the date of enactment of this Act, there are
			 rescinded all unobligated balances of the amounts made available under the
			 heading Energy Efficiency and Renewable
			 Energy under the heading Department of energy energy
			 programs under title IV of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 138).
					902.Reduction of
			 Department funding for energy technology development
					(a)Energy
			 efficiencySection 911 of the Energy Policy Act of 2005 (42
			 U.S.C. 16191) is amended—
						(1)in subsection
			 (b)—
							(A)in paragraph (2),
			 by striking and at the end;
							(B)in paragraph (3),
			 by striking fiscal year 2009. and inserting for each of
			 fiscal years 2009 through 2011; and; and
							(C)by adding at the
			 end the following:
								
									(4)$238,000,000 for
				each of fiscal years 2012 through 2016.
									;
				and
							(2)in subsection
			 (d), by striking section 912 and all that follows through the
			 end and inserting the following: “section 912—
							
								(1)$50,000,000 for
				each of fiscal years 2010 and 2011; and
								(2)$12,500,000 for
				each of fiscal years 2012 through
				2016.
								.
						(b)Renewable
			 energySection 931(b) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(b)) is amended—
						(1)in paragraph (3),
			 by striking and at the end;
						(2)in paragraph (4),
			 by striking fiscal year 2010. and inserting for each of
			 fiscal years 2010 and 2011; and; and
						(3)by adding at the
			 end the following:
							
								(5)$240,750,000 for
				each of fiscal years 2012 through
				2016.
								.
						(c)Nuclear
			 energySection 951(b) of the Energy Policy Act of 2005 (42 U.S.C.
			 16271(b)) is amended—
						(1)in paragraph (2),
			 by striking and at the end;
						(2)in paragraph (3),
			 by striking fiscal year 2009. and inserting for each of
			 fiscal years 2009 through 2011; and; and
						(3)by adding at the
			 end the following:
							
								(5)$123,750,000 for
				each of fiscal years 2012 through
				2016.
								.
						(d)Fossil
			 energySection 961(b) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16291(b)) is amended—
						(1)in paragraph (2),
			 by striking and at the end;
						(2)in paragraph (3),
			 by striking fiscal year 2009. and inserting for each of
			 fiscal years 2009 through 2011; and; and
						(3)by adding at the
			 end the following:
							
								(4)$160,250,000 for
				each of fiscal years 2012 through
				2016.
								.
						(e)Office of
			 ScienceSection 971(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16311(b)) is amended—
						(1)in paragraph (5),
			 by adding and at the end; and
						(2)by striking
			 paragraphs (6) and (7) and inserting the following:
							
								(6)$1,311,750,000
				for each of fiscal years 2012 through
				2016.
								.
						(f)Advanced
			 Research Projects Agency—EnergySection 5012(n)(2) of the America
			 COMPETES Act (42 U.S.C. 16538(n)(2)) is amended—
						(1)in subparagraph
			 (C), by adding and at the end; and
						(2)by striking
			 subparagraphs (D) and (E) and inserting the following:
							
								(D)$75,000,000 for
				each of fiscal years 2012 through
				2016.
								.
						903.Prohibition on
			 refurbishment of the Los Alamos Neutron Science Center (LANSCE)Notwithstanding any other provision of law,
			 no funds made available under this or any other Act may be used to carry out
			 any refurbishment of the Los Alamos Neutron Science Center of the Los Alamos
			 National Laboratory, Los Alamos, New Mexico.
				904.Repeal of
			 ultra-deepwater and unconventional natural gas and other petroleum resources
			 research and development programSubtitle J of title IX of the Energy Policy
			 Act of 2005 (42 U.S.C. 16371 et seq.) is repealed.
				905.Reduction in
			 fossil energy research and development
					(a)Repeal of oil
			 and gas research and development programs
						(1)In
			 generalSection 965 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16295) is repealed.
						(2)ProhibitionNotwithstanding any other provision of law,
			 no funds may be made available for oil and gas research and development within
			 the fossil energy research and development account of the Department.
						(b)Reduction in
			 funding for carbon capture and sequestration research, development, and
			 demonstrationSection 963(d) of the Energy Policy Act of 2005 (42
			 U.S.C. 16293(d)) is amended by striking paragraph (5) and inserting the
			 following:
						
							(5)$184,000,000 for
				each of fiscal years 2012 through
				2016.
							.
					906.Administrative
			 Efficiency InitiativeNot
			 later than 30 days after the date of enactment of this Act, the President shall
			 issue an Executive order that provides for administrative costs savings across
			 the Federal Government, including savings achieved by—
					(1)reducing travel
			 and relocation costs, including through the use of technologies such as
			 webinars and videoconferencing;
					(2)eliminating
			 unnecessary printing and copying costs;
					(3)reducing the need
			 to contract for professional and technical services, and, in cases in which
			 such services are necessary, buying less, paying lower rates, and acquiring
			 services using fixed-price arrangements; and
					(4)reducing spending
			 on supplies and materials by decreasing the overall amount purchased and
			 purchasing more efficiently.
					907.Do Not Pay
			 Fraud Prevention Activities
					(a)In
			 generalThe Secretary of the Treasury shall use funds made
			 available to carry out this section to support the expansion of, and the
			 addition of forensic fraud detection capabilities to, the list established by
			 the Presidential memorandum entitled Enhancing Payment Accuracy Through
			 a Do Not Pay List (75 Fed. Reg. 35953 (June 18,
			 2010)).
					(b)RequirementsOf
			 funds made available to carry out this section, the Secretary of the Treasury
			 shall use not more than—
						(1)$7,000,000—
							(A)to procure
			 forensic fraud detection technology; and
							(B)to hire staff to
			 support an operations center to analyze fraud patterns, link public and private
			 sector information, help identify and prevent fraud and improper payments, and
			 refer potential issues to agency management and the relevant Inspector General;
			 and
							(2)$3,000,000 to
			 expand the number of databases linked to the Do Not Pay list and
			 support the underlying platform.
						(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for fiscal year 2012.
					BEnvironmental
			 programs
				911.State water
			 pollution control revolving funds
					(a)Termination of
			 authorityThe State water pollution control revolving funds
			 program of the Environmental Protection Agency under section 205(m) or title VI
			 of the Federal Water Pollution Control Act (33 U.S.C. 1285(m); 33 U.S.C. 1381
			 et seq.) is terminated.
					(b)RescissionNotwithstanding
			 any other provision of law—
						(1)all amounts made
			 available for the State water pollution control revolving funds program of the
			 Environmental Protection Agency under section 205(m) or title VI of the Federal
			 Water Pollution Control Act (33 U.S.C. 1285(m); 33 U.S.C. 1381 et seq.) (as in
			 existence on the day before the date of enactment of this Act) that remain
			 unobligated as of September 30, 2011, are rescinded; and
						(2)no amounts made
			 available after September 30, 2011, for the program referred to in paragraph
			 (1) (as so in existence) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under that program, as determined by the Secretary, in consultation
			 with other appropriate Federal agencies.
						912.State drinking
			 water revolving funds
					(a)Termination of
			 authorityThe State drinking water revolving loan funds program
			 of the Environmental Protection Agency under section 1452 of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12) is terminated.
					(b)RescissionNotwithstanding
			 any other provision of law—
						(1)all amounts made
			 available for State drinking water revolving loan funds program of the
			 Environmental Protection Agency under section 1452 of the Safe Drinking Water
			 Act (42 U.S.C. 300j–12) (as in existence on the day before the date of
			 enactment of this Act) that remain unobligated as of September 30, 2011, are
			 rescinded; and
						(2)no amounts made
			 available after September 30, 2011, for the program referred to in paragraph
			 (1) (as so in existence) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under that program, as determined by the Secretary, in consultation
			 with other appropriate Federal agencies.
						913.Performance
			 partnership grants
					(a)Termination of
			 authorityThe performance partnership grants program of the
			 Environmental Protection Agency is terminated.
					(b)RescissionNotwithstanding
			 any other provision of law—
						(1)all amounts made
			 available for the performance partnership grants program of the Environmental
			 Protection Agency (as in existence on the day before the date of enactment of
			 this Act) that remain unobligated as of September 30, 2011, are rescinded;
			 and
						(2)no amounts made
			 available after September 30, 2011, for the program referred to in paragraph
			 (1) (as so in existence) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under that program, as determined by the Secretary, in consultation
			 with other appropriate Federal agencies.
						914.Pollution
			 control programs
					(a)Termination of
			 authorityThe pollution control programs of the Environmental
			 Protection Agency under section 106 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1256) are terminated.
					(b)RescissionNotwithstanding
			 any other provision of law—
						(1)all amounts made
			 available for the pollution control programs of the Environmental Protection
			 Agency under section 106 of the Federal Water Pollution Control Act (33 U.S.C.
			 1256) (as in existence on the day before the date of enactment of this Act)
			 that remain unobligated as of September 30, 2011, are rescinded; and
						(2)no amounts made
			 available after September 30, 2011, for the programs referred to in paragraph
			 (1) (as so in existence) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under those programs, as determined by the Secretary, in
			 consultation with other appropriate Federal agencies.
						915.Nonpoint
			 source management programs
					(a)Termination of
			 authorityThe nonpoint source management program of the
			 Environmental Protection Agency under section 319 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1329) is terminated.
					(b)RescissionNotwithstanding
			 any other provision of law—
						(1)all amounts made
			 available for the nonpoint source management program under section 319 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1329) of the Environmental
			 Protection Agency (as in existence on the day before the date of enactment of
			 this Act) that remain unobligated as of September 30, 2011, are rescinded;
			 and
						(2)no amounts made
			 available after September 30, 2011, for the program referred to in paragraph
			 (1) (as so in existence) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under that program, as determined by the Secretary, in consultation
			 with other appropriate Federal agencies.
						916.Targeted
			 watershed grants
					(a)Termination of
			 authorityThe targeted watershed grants program of the
			 Environmental Protection Agency is terminated.
					(b)RescissionNotwithstanding
			 any other provision of law—
						(1)all amounts made
			 available for the targeted watershed grants program of the Environmental
			 Protection Agency (as in existence on the day before the date of enactment of
			 this Act) that remain unobligated as of September 30, 2011, are rescinded;
			 and
						(2)no amounts made
			 available after September 30, 2011, for the program referred to in paragraph
			 (1) (as so in existence) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under those programs, as determined by the Secretary, in
			 consultation with other appropriate Federal agencies.
						917.U.S.-Mexico
			 Border Water Infrastructure program
					(a)Termination of
			 authorityThe U.S.-Mexico border water infrastructure program of
			 the Environmental Protection Agency is terminated.
					(b)RescissionNotwithstanding
			 any other provision of law—
						(1)all amounts made
			 available for the U.S.-Mexico Border Water Infrastructure Program of the
			 Environmental Protection Agency (as in existence on the day before the date of
			 enactment of this Act) that remain unobligated as of September 30, 2011, are
			 rescinded; and
						(2)no amounts made
			 available after September 30, 2011, for the program referred to in paragraph
			 (1) (as so in existence) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under those programs, as determined by the Secretary, in
			 consultation with other appropriate Federal agencies.
						918.Tribal
			 assistance grants
					(a)Termination of
			 authorityThe tribal assistance grants programs of the
			 Environmental Protection Agency are terminated.
					(b)RescissionNotwithstanding
			 any other provision of law—
						(1)all amounts made
			 available for the tribal assistance grants programs of the Environmental
			 Protection Agency (as in existence on the day before the date of enactment of
			 this Act) that remain unobligated as of September 30, 2011, are rescinded;
			 and
						(2)no amounts made
			 available after September 30, 2011, for the programs referred to in paragraph
			 (1) (as so in existence) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under those programs, as determined by the Secretary, in
			 consultation with other appropriate Federal agencies.
						919.Public water
			 system supervision program
					(a)Termination of
			 authorityThe public water system supervision program of the
			 Environmental Protection Agency under section 1443 of the Safe Water Drinking
			 Act (42 U.S.C. 300j–2) is terminated.
					(b)RescissionNotwithstanding
			 any other provision of law—
						(1)all amounts made
			 available for the public water system supervision program of the Environmental
			 Protection Agency under section 1443 of the Safe Water Drinking Act (42 U.S.C.
			 300j–2) (as in existence on the day before the date of enactment of this Act)
			 that remain unobligated as of September 30, 2011, are rescinded; and
						(2)no amounts made
			 available after September 30, 2011, for the programs referred to in paragraph
			 (1) (as so in existence) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under those programs, as determined by the Secretary, in
			 consultation with other appropriate Federal agencies.
						920.Underground
			 injection control program
					(a)Termination of
			 authorityThe underground injection control program of the
			 Environmental Protection Agency under part C of the Safe Drinking Water Act (42
			 U.S.C. 300h et seq.) is terminated.
					(b)RescissionNotwithstanding
			 any other provision of law—
						(1)all amounts made
			 available for the underground injection control program of the Environmental
			 Protection Agency under part C of the Safe Drinking Water Act (42 U.S.C. 300h
			 et seq.) (as in existence on the day before the date of enactment of this Act)
			 that remain unobligated as of September 30, 2011, are rescinded; and
						(2)no amounts made
			 available after September 30, 2011, for the program referred to in paragraph
			 (1) (as so in existence) shall be expended, other than such amounts as are
			 necessary to cover costs incurred in terminating ongoing projects and
			 activities under those programs, as determined by the Secretary, in
			 consultation with other appropriate Federal agencies.
						921.Termination of
			 diesel emissions reduction grantsSubtitle G of title VII of the Energy Policy
			 Act of 2005 (42 U.S.C. 16131 et seq.) is repealed.
				922.Termination of
			 local government climate change grants
					(a)AmendmentIn
			 the second proviso of the undesignated matter under the heading
			 State and tribal
			 assistance grants under the heading
			 Environmental Protection
			 Agency under title II of division A of the Department
			 of the Interior, Environment, and Related Agencies Appropriations Act, 2010
			 (Public Law 111–88; 123 Stat. 2936), strike $10,000,000 shall be for
			 competitive grants to communities to develop plans and demonstrate and
			 implement projects which reduce greenhouse gas emissions.
					(b)ProhibitionNotwithstanding any other provision of law
			 (including regulations), the Secretary shall not provide any competitive grants
			 to communities for any of fiscal years 2012 through 2016 to develop plans and
			 demonstrate and implement projects that reduce greenhouse gas emissions.
					923.Termination of
			 targeted airshed grants
					(a)AmendmentIn
			 the second proviso of the undesignated matter under the heading
			 State and tribal
			 assistance grants under the heading
			 Environmental Protection
			 Agency under title II of division A of the Department
			 of the Interior, Environment, and Related Agencies Appropriations Act, 2010
			 (Public Law 111–88; 123 Stat. 2936), strike $20,000,000 shall be for
			 targeted airshed grants in accordance with the terms and conditions of the
			 joint explanatory statement of the managers accompanying this
			 Act;.
					(b)ProhibitionNotwithstanding any other provision of law
			 (including regulations), the Secretary shall not provide to the State of
			 California for any of fiscal years 2012 through 2016 any targeted airshed grant
			 as described in the joint explanatory statement of the managers accompanying
			 the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2010 (Public Law 111–88; 123 Stat. 2904).
					924.Termination of
			 targeted water infrastructure grants
					(a)AmendmentIn
			 the second proviso of the undesignated matter under the heading
			 State and tribal
			 assistance grants under the heading
			 Environmental Protection
			 Agency under title II of division A of the Department
			 of the Interior, Environment, and Related Agencies Appropriations Act, 2010
			 (Public Law 111–88; 123 Stat. 2936), strike $156,777,000 shall be for
			 making special project grants and technical corrections to prior-year grants
			 for the construction of drinking water, wastewater and storm water
			 infrastructure and for water quality protection in accordance with the terms
			 and conditions specified for such grants in the joint explanatory statement of
			 the managers accompanying this Act, and, for purposes of these grants, each
			 grantee shall contribute not less than 45 percent of the cost of the project
			 unless the grantee is approved for a waiver by the Agency;.
					(b)ProhibitionNotwithstanding any other provision of law
			 (including regulations), the Secretary shall not provide to any State or Indian
			 tribe for any of fiscal years 2012 through 2016 any grant to carry out a
			 special project or technical correction to a prior-year grant for the
			 construction of drinking water, wastewater, or storm water infrastructure, or
			 for water quality protection, as described in the joint explanatory statement
			 of the managers accompanying the Department of the Interior, Environment, and
			 Related Agencies Appropriations Act, 2010 (Public Law 111–88; 123 Stat.
			 2904).
					925.Reduction in
			 funding for homeland security activitiesNotwithstanding any other provision of law,
			 for each of fiscal years 2012 through 2016, the Secretary may use not more than
			 $104,000,000 to carry out activities relating to homeland security.
				926.Reduction in
			 funding for Great Lakes InitiativeNotwithstanding any other provision of law,
			 for each of fiscal years 2012 through 2016, the Secretary may transfer not more
			 than $350,000,000 of the funds made available for the Great Lakes Initiative in
			 an appropriations Act under the heading environmental programs and
			 management to the head of any Federal department or
			 agency, with the concurrence of the head—
					(1)to carry out activities that would support
			 the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement
			 programs, projects, or activities;
					(2)to enter into an interagency agreement with
			 the head of the department or agency to carry out those activities; or
					(3)to make grants to governmental entities,
			 nonprofit organizations, institutions, and individuals for planning, research,
			 monitoring, outreach, and implementation in support of the Great Lakes
			 Restoration Initiative and the Great Lakes Water Quality Agreement.
					927.Reduction in
			 funding for nonpoint source management program grantsSection 319 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1329) is amended by striking subsection (j) and
			 inserting the following:
					
						(j)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out subsections (h) and (i) for each of fiscal years 2012 through 2016
				$165,000,000, to remain available until
				expended.
						.
				928.Savings
			 through maintenance agreements for capital equipment
					(a)Establishment
			 of programNot later than December 31, 2011, the Secretary,
			 acting through the head of the Office of Acquisition Management (referred to in
			 this section as the Administrator), shall establish and carry out
			 an enterprise-wide strategic sourcing program to improve efficiencies and
			 economies in the acquisition programs of the Environmental Protection
			 Agency.
					(b)RequirementsIn
			 carrying out the program under subsection (a), the Administrator shall—
						(1)implement
			 strategic sourcing processes throughout the Environmental Protection Agency
			 through—
							(A)strategic
			 planning;
							(B)an in-depth
			 understanding of internal purchasing needs; and
							(C)insight and
			 knowledge of supply markets;
							(2)apply a
			 centralized, cross-functional, cross-business unit strategic approach;
			 and
						(3)seek out
			 opportunities, such as consolidating capital equipment maintenance agreements,
			 to create efficiencies and economies of scale and enhance the value of
			 acquisitions across the Environmental Protection Agency.
						929.Savings
			 through electronic emissions reporting
					(a)FindingCongress
			 finds that electronic reporting of emissions data to the Environmental
			 Protection Agency will reduce reporting burdens, increase transparency, and
			 enable integration of multiple data sets, greatly increasing the ability of the
			 Environmental Protection Agency to monitor and analyze related compliance
			 problems.
					(b)Expansion of
			 investmentNot later than December 31, 2012, the Secretary
			 shall—
						(1)expand investment
			 in converting the paper-based regulatory emissions reporting requirements of
			 the Environmental Protection Agency, as in existence on the date of enactment
			 of this Act, to an electronic reporting requirement; and
						(2)invest in
			 advanced monitoring technologies to streamline and improve emissions data
			 collection by the Environmental Protection Agency.
						930.Savings
			 through reducing travel costs through videoconferencingFor fiscal year 2011 and thereafter, the
			 Secretary shall reduce the costs of the Department to the maximum extent
			 practicable by expanding the use of vid­eo­con­fer­enc­ing capabilities
			 (including by increasing the number of vid­eo­con­fer­enc­ing locations and
			 interfaces on individual desktops as an option for employees who frequently
			 travel) for program staff—
					(1)to reduce travel costs; and
					(2)to enhance communication among
			 geographically dispersed staff.
					XEffective date and interim
			 appointments
			1001.Effective
			 date
				(a)In
			 generalExcept as provided in
			 subsections (b) and (d), this Act shall take effect on the earlier of—
					(1)120 days after the Secretary first takes
			 office; or
					(2)such date as the President may prescribe
			 and publish in the Federal Register.
					(b)Appointments
			 and regulationsAt any time
			 after the date of enactment of this Act—
					(1)any of the officers provided for in titles
			 II and IV may be nominated and appointed, as provided in those titles;
			 and
					(2)the Secretary and the Commission may
			 promulgate regulations pursuant to section 705.
					(c)Use of
			 fundsFunds available to any
			 department or agency (or any official or component of a department of agency)
			 functions of which are transferred to the Secretary or the Commission by this
			 Act, may with the approval of the Director of the Office of Management and
			 Budget, be used to pay the compensation and expenses of any officer appointed
			 pursuant to subsection (b) until such time as funds for that purpose are
			 otherwise available.
				(d)Elimination or
			 reduction of certain programsTitle IX and the amendments made by
			 title IX take effect on the date of enactment of this Act.
				1002.Interim
			 appointments
				(a)In
			 generalIf one or more
			 officers required by this Act to be appointed by and with the advice and
			 consent of the Senate shall not have entered upon office on the effective date
			 of this Act, the President may designate any officer, whose appointment was
			 required to be made by and with the advice and consent of the Senate, and who
			 was such an officer immediately prior to the effective date of the Act, to act
			 in the office until the office is filled as provided in this Act.
				(b)CompensationAny person acting in an office in
			 accordance with subsection (a) shall receive compensation at the rates provided
			 by this Act for the respective office in which the person acts.
				
